Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 1 of 89




                              1
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 2 of 89




Contents

1 Summary of conclusions                                                      5

2 Overview of report                                                          7

3 Qualifications                                                             13

4 Data used in this report                                                   15
  4.1   Georgia voterfiles . . . . . . . . . . . . . . . . . . . . . . . . . 15
        4.1.1   Overview of Georgia voterfiles . . . . . . . . . . . . . . 16
        4.1.2   The 2014 Georgia voterfile . . . . . . . . . . . . . . . . 18
        4.1.3   The 2016 Georgia voterfile . . . . . . . . . . . . . . . . 22
        4.1.4   The 2018 Georgia voterfile . . . . . . . . . . . . . . . . 22
  4.2   Voter history files . . . . . . . . . . . . . . . . . . . . . . . . . 24
  4.3   Georgia polling places used in 2018 . . . . . . . . . . . . . . . 25
  4.4   Census data . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
  4.5   Identifying polling places that closed in Georgia between 2014
        and 2018 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
  4.6   Identifying Georgia registered voters who did not move
        between 2014 and 2018 . . . . . . . . . . . . . . . . . . . . . . 31
  4.7   Data limitations and underestimates of the extent to which
        black registered voters were affected by 2014-2018 polling place
        changes in Georgia . . . . . . . . . . . . . . . . . . . . . . . . 33
        4.7.1   Lack of a 2012 Georgia voterfile . . . . . . . . . . . . . 34


                                      2
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 3 of 89




        4.7.2   Lack of individual race details in the 2014 voterfile . . 36

5 Assessing the racial neutrality of polling place changes in
  Georgia, 2014 to 2018                                                      40
  5.1   Identifying polling place closures in Georgia between 2014 to
        2018 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42
  5.2   Polling place closures and race . . . . . . . . . . . . . . . . . . 49
        5.2.1   Assessing the racial neutrality of polling place closures
                using racially homogeneous block groups . . . . . . . . 49
        5.2.2   Assessing the racial neutrality of polling place closures
                using race data from the 2016 and 2018 voterfiles . . . 51
        5.2.3   Black majority precincts and polling place changes . . 53
  5.3   Race and new polling place assignments among non-movers in
        Georgia in the period 2014 to 2018 . . . . . . . . . . . . . . . 56
        5.3.1   Overview of non-movers . . . . . . . . . . . . . . . . . 57
        5.3.2   The distribution of race among non-moving Georgia
                registered voters . . . . . . . . . . . . . . . . . . . . . . 59
        5.3.3   Variance across Georgia counties in the rates at
                which non-movers received new polling places in 2018
                compared to 2014 . . . . . . . . . . . . . . . . . . . . . 62
        5.3.4   Racial variance across counties in the rates at which
                non-movers received new polling places in 2018
                compared to 2014 . . . . . . . . . . . . . . . . . . . . . 65



                                      3
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 4 of 89




  5.4   New polling places and voter turnout in the 2018 General Elec-
        tion    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 68
        5.4.1    Statewide turnout in the 2018 General Election . . . . 69
        5.4.2    Turnout in the 2018 General Election broken down by
                 race . . . . . . . . . . . . . . . . . . . . . . . . . . . . 69
        5.4.3    Election day turnout in the 2018 General Election . . . 72

6 Conclusion                                                                   74

7 Appendix: curriculum vitae of Michael C. Herron                              76




                                        4
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 5 of 89




1    Summary of conclusions

1     Registered voters in Georgia who cast their ballots on election day
are required to use the polling places assigned to them by elections officials.
Between the General Elections of 2014 and 2018, a total of 459 of 2,516 polling
places used in Georgia closed, and this affected over a million registered
voters in the state. In particular, voters assigned to closed polling places
were by necessity assigned new polling places in time for the 2018 General
Election. In addition, some registered voters in Georgia were assigned new
polling places for the 2018 General Election even though the polling places
they used in 2014 had not closed.


2     Prior to Shelby County v. Holder (2013), per the Voting Rights Act
significant changes in election administration practices in Georgia—like large-
scale polling place adjustments—had to be cleared by the United States
federal government before they could be implemented. The Shelby County
decision vitiated this requirement.


3     The adjustments made to Georgia’s polling places between 2014 and
2018 were not racially neutral. In particular, black registered voters were dis-
proportionately more likely than white registered voters to have their polling
places changed beween 2014 and 2018. In addition, polling places with a
black majority of registered voters in 2014 were more likely to be closed than
polling places without a black majority.


                                       5
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 6 of 89




4     Existing literature in political science shows that being assigned to a
new polling place can have negative effects on a state’s registered voters and
in particular can impact subsequent election turnout. I find evidence that
voter turnout in Georgia is consistent with this general result.


5     In particular, there are two ways to vote in Georgia: absentee (either
via mail or in-person) and on election day. Among Georgia registrants who
did not move between 2014 and 2018, those who received new polling places
between 2014 and 2018 were less likely to vote on election day in 2018. These
individuals were also less likely to vote overall in the 2018 General Election.
These findings hold as well when restricting attention to politically engaged
registered voters in Georgia, namely, those who voted in the 2014 General
Election.


6     These results on turnout in the 2018 General Election show that the
precinct-related administrative decisions made by elections officials in Geor-
gia in the time period 2014 to 2018 portended downstream consequences for
election turnout. Insofar as precinct adjustments in Georgia between 2014
and 2018 were not racially neutral, these downstream consequences were not
racially neutral, either.




                                      6
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 7 of 89




2       Overview of report

7       In the matter of Fair Fight Action, Inc., et al. v. Brad Raffensberger,
et al., I have been engaged by plaintiffs’ counsel to assess the extent to which
polling place adjustments were made in Georgia between the 2014 and 2018
General Elections. I was also asked to analyze whether the adjustments in
this time period, to the extent that they existed, were racially neutral (mean-
ing that they affected all racial groups in Georgia approximately equally) or
were not racially neutral (meaning that they affected some racial groups more
than others). With respect to a potential interaction between polling place
adjustments and race, I was asked in particular to focus on white and black
registered voters in Georgia. These are the two largest racial groups in the
state and together constitute over 90 percent of Georgia’s population.1


8       In this report, I use the term “polling place” to mean a physical ad-
dress where individuals can cast ballots on election day. A polling place is
distinct from a precinct, which per O.C.G.A. § 21-2-2 “means a geographical
area. . . from which all electors vote at one polling place.”2 I can thus write
of a polling place that has closed—meaning, election day voting no longer
takes place at said place. While a precinct in the sense of O.C.G.A. § 21-2-2
can be adjusted, as a geographical area it cannot be said to have closed.
    1
     QuickFacts Georgia, United States Census Bureau (as of July 1, 2019), available at
https://www.census.gov/quickfacts/GA (last accessed February 14, 2020).
   2
     For the text of O.C.G.A. § 21-2-2, see https://law.justia.com/codes/georgia/
2010/title-21/chapter-2/article-1/21-2-2 (last accessed February 14, 2020).



                                          7
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 8 of 89




9        In public discourse, “polling places” and “precincts” are sometimes
used interchangeably.3 However, since this report’s primary focus is on the
literal places in Georgia where Georgia voters cast ballots, I distinguish be-
tween these terms as described in the paragraph above.


10        The focus of this report on election day polling places in Georgia re-
flects the fact that election day voting is a major component of voter turnout
in contemporary Georgia statewide elections. In the 2014 General Election,
total turnout in Georgia was 2,597,088 voters of whom 1,641,657 (approx-
imately 63 percent) cast their ballots on election day.4 The other Georgia
voters in this election cast absentee ballots, either by mail or in-person, prior
to November 4, 2014.5 In the 2016 General Election, total voter turnout in
     3
      Mark Niesse and Nick Thieme, Precinct closures harm voter turnout in Georgia, AJC
analysis finds, The Atlanta Journal-Constitution (December 13, 2019), available at https:
//www.ajc.com/news/state--regional-govt--politics/precinct-closures-harm-
voter-turnout-georgia-ajc-analysis-finds/11sVcLyQCHuQRC8qtZ6lYP (last ac-
cessed February 14, 2020).
    4
      This turnout number is based on the number of rows in the 2014 General Election
turnout file, available from the Georgia Secretary of State at https://elections.sos.
ga.gov/Elections/voterhistory.do (last accessed November 23, 2019). The turnout
number differs slightly from the election turnout figure of 2,596,947 that appears in
the Secretary of State’s results summary of the 2014 General Election. See https:
//results.enr.clarityelections.com/GA/54042/149045/en/summary.html (last ac-
cessed February 6, 2020) for this summary. The reason that I use the Georgia Secretary of
State’s turnout file as the source for total turnout in Georgia in the 2014 General Election
is to maintain consistency with data used in this report. In particular, the 2014 General
Election turnout file can be linked to the voter-level datasets that, as explained later, I
use to draw conclusions about the extent to which precinct adjustments in Georgia in the
period 2014 to 2018 were racially neutral.
    5
      Georgia voters casting in-person votes prior to an election are said in the state to
vote in-person absentee as opposed to mail absentee. In other states, in-person absentee
voters would be classified as “early” voters. Methods of voting are described by the Geor-
gia Secretary of State at https://sos.ga.gov/index.php/elections/ways_to_vote_
in_georgia (last accessed December 6, 2019).


                                             8
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 9 of 89




Georgia was 4,166,929 of whom 1,736,828 voters (approximately 41.7 per-
cent) cast ballots on election day.6 In 2018, approximately 46.4 percent of
Georgia voters cast their ballots on election day. Thus, while in-person, elec-
tion day voting is not presently used by all Georgia voters, in the three most
recent statewide elections in Georgia it was used by a large percentage of
them.


11       When voting on election day in Georgia, eligible voters must cast
their ballots at polling places assigned by election officials. A Georgia voter
who wishes to cast a ballot on election day does not have a choice over which
polling place he or she is permitted to use.


12       In the time period between elections, jurisdictions in the United
States, like states or counties, may consider changing the polling places to
which their registered voters are assigned. In Georgia, changing polling places
was historically regulated by Sections 4 and 5 of the federal Voting Rights
Act.     This legislation mandated that so-called “covered jurisdictions”—
of which Georgia was one—had to clear proposed election administration
changes with federal authorities prior to implementing said changes.7
     6
      Parallel to the fn. 4, the 2016 overall turnout number differs slightly from the
2016 turnout figure (4,165,405) reported by the Georgia Secretary of State on its elec-
tion website. See https://results.enr.clarityelections.com/GA/63991/184321/en/
summary.html (last accessed February 6, 2020).
    7
      About Section 5 of The Voting Rights Act, The United States Department of Jus-
tice, available at https://www.justice.gov/crt/about-section-5-voting-rights-
act (last accessed February 10, 2020).




                                          9
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 10 of 89




13       On June 25, 2013, the United States Supreme Court in Shelby County
v. Holder ruled that Section 4 of the Voting Rights Act is unconstitutional.
This ended the requirement that election jurisdictions in Georgia receive
permission prior to implementing changes to the way that they administer
elections.8


14       Post-Shelby County, a jurisdiction in Georgia can, for example, close
some of its existing polling places and assign the registered voters who would
have voted at these places to new places that may or may not have previously
existed. Or, a jurisdiction in Georgia can change its polling places without
closing any of them by, for example, shifting registered voters from a set of
existing polling places to a different set of places. A jurisdiction that carries
out the sort of administrative adjustments described above can be said to
have engaged in an exercise called “reprecincting.”


15       I use the term “reprecincting” to refer to changes either in precinct
boundaries or polling places.        Notwithstanding the distinction between
polling places (physical addresses where voters cast ballots) and precincts
(geographical areas from which voters cast ballots in polling places), this is
how the term is used in the academic literature on election administration.


16       As I will demonstrate in this report, numerous counties in Georgia
engaged in reprecincting between the 2014 General Election and the 2018
     8
   For details pertaining to Shelby County v. Holder, see https://www.oyez.org/cases/
2012/12-96 (last accessed February 10, 2020).


                                         10
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 11 of 89




General Election. Not all 159 counties in the state engaged in reprecinct-
ing exercises between these two statewide elections, however, and there was
variance across the counties that did engage in reprecincting in the extent to
which they adjusted their polling places.


17       Scholars have shown that registered voters whose polling places
change—that is, registrants who have been “reprecincted”—have lower likeli-
hoods of voting in future elections (Brady and McNulty, 2011; Amos, Smith
and Ste. Claire, 2017). This finding implies that reprecincting procedures
are not necessarily politically neutral. Such a lack of neutrality would be
induced if, for example, in a jurisdiction of interest the likelihood of being
reprecincted in a given time period varied by voter type, i.e., by racial or
partisan group.


18       With this discussion of polling places and reprecincting as back-
ground, I accomplish the followings tasks in this report.

     1. I characterize the extent to which polling places in Georgia closed be-
       tween the 2014 and 2018 General Elections in the state. This entire
       time period is post-Shelby County.

     2. I assess the extent to which the 2014-2018 polling place closures in
       Georgia were racially neutral, and I find that they were not. This con-
       clusion is based on three approaches to studying polling place closures,
       all of which show that black registered voters in Georgia were dispro-

                                       11
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 12 of 89




     portionately affected by closed polling places in the state compared to
     white registered voters.

  3. I analyze registered voters in Georgia whose addresses did not change
     between 2014 and 2018. I focus on these “non-movers” because the
     only reason that these individuals would have been assigned to new
     polling places between 2014 and 2018 is if they were reprecincted in
     some fashion. In contrast, movers in Georgia, by virtue of their moving,
     may be assigned to new polling places if they move sufficiently far from
     their original residences. I characterize the extent to which non-movers
     in Georgia were affected by the reprecincting across Georgia that took
     place between 2014 and 2018 and find that non-moving black registered
     voters in Georgia were disproportionately affected by the reprecincting
     in the state compared to white registered voters.

  4. I show that non-moving, reprecincted registrants in Georgia had lower
     voter turnout rates in the 2018 General Election compared to non-
     moving, non-reprecincted registered voters. In other words, receiving
     a new polling place in the period 2014-2018 is associated with lower
     turnout in November 2018. This finding holds even restricting attention
     to politically active registered voters in Georgia.




                                     12
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 13 of 89




3    Qualifications

19     This section of the report describes my background and explains why
I am qualified to render an opinion on the reprecincting in Georgia that took
place between 2014 and 2018.


20     I am the William Clinton Story Remsen 1943 Professor of Govern-
ment and Chair of the Program in Quantitative Social Science at Dartmouth
College in Hanover, New Hampshire. I have taught at Dartmouth since 2003
and previously was on the faculty of Northwestern University. I have served
as a visiting professor at Harvard University (July 2008–January 2009), the
University of Rochester (September 2006–December 2006), and the Hertie
School of Governance in Berlin (August 2011–August 2012). I have also
served as a visiting scholar at the Hertie School of Governance (August 2016–
July 2017).


21     In January 1998, I received a doctorate in the field of Political Econ-
omy from the Graduate School of Business at Stanford University. I also have
a master’s degree in statistics from Stanford University (June 1995), a mas-
ter’s degree in political science from the University of Dayton (August 1992),
and a bachelor’s degree in mathematics and economics from Carnegie-Mellon
University (May 1989).




                                     13
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 14 of 89




22      I have published many peer-reviewed, scholarly articles on election
administration. Among other subjects, I have written on the effects of ballot
formats, patterns in invalid votes, the availability of early voting, and polling
place congestion. My articles rely on statistical analyses, and my ongoing
research agenda focuses heavily on issues in election administration.


23      I have published in many political science journals including the field’s
top general journals (American Political Science Review, American Journal
of Political Science, and Journal of Politics). I have published in specialty
journals as well (Election Law Journal, American Politics Research, and Leg-
islative Studies Quarterly). All of these journals are peer-reviewed. My
curriculum vitae, which lists all of my published papers, including those au-
thored within the last ten years, is attached to this report as an appendix.


24      I was a testifying expert for plaintiffs in League of Women Voters
of New Hampshire et al. v. William M. Gardner et al. (226-2017-CV-433)
and in Veasey et al. v. Abbott et al. (265 F. Supp. 3d 684 (S.D. Tex. 2017))
and a testifying expert for defendants in Jennings v. Elections Canvassing
Commission of Florida (2006 WL 4404531 (Fla.Cir.Ct.)). These cases relate
to aspects of election law and election administration.


25      The methodologies used throughout this report are typical of, and in
some cases identical to, techniques that I have used in the past and continue
to use regularly as part of my academic research. The statistical calculations


                                       14
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 15 of 89




that I made as part of the report were generated using the R statistical com-
puting environment, Version 3.6.1 (R Core Team, 2019), and Stata Version
14 (StataCorp, 2015).


26      I am being paid at a rate of $400/hour for work on this report.



4     Data used in this report

27      My report’s empirical results on the reprecincting carried out in Geor-
gia between 2014 and 2018 draw on a variety of different sources of data. I
describe these sources in this section of the report.


28      After characterizing the report’s data sources, I then describe some
data manipulations that I carried out on them prior to drawing conclusions.


4.1     Georgia voterfiles

29      To analyze the extent to which Georgia’s polling places were changed
between the 2014 and 2018 General Elections and to assess whether changes
to these places were racially neutral, I must identify the registered voters
in Georgia whose polling places were constant in this time period and those
whose polling places changed. Key to these tasks are lists of registered voters
in Georgia that date to 2014, 2016, and 2018.9
   9
     The Georgia Secretary of State distinguishes between active and inactive regis-
tered voters, and it is my understanding that the voterfiles that I use in this report
include both types. This conclusion is based on the following logic. As of 2018


                                         15
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 16 of 89




30      Registered voters in Georgia are enumerated in what the Georgia
Secretary of State calls a “voter registration list.” A generic term for such
a list is a statewide voterfile, and I use that term throughout this report.
A voterfile consists of a list of registered voters in a state with accompany-
ing demographic details. According to the Georgia Secretary of State, the
Georgia voterfile contains demographic fields that, among other things, track
registered voter race, gender, and date of birth.10


31      In some states, like Georgia and its neighboring state of Florida,
voterfiles are public documents. In other states, like New Hampshire, voter-
files are not public.


4.1.1    Overview of Georgia voterfiles

32      The three Georgia voterfiles that I use in this report have effective
dates of October 24, 2014, October 26, 2016, and October 15, 2018. This
means, for example, that the foremost voterfile lists registered voters in Geor-
gia as of October 24, 2014, and the lattermost, registered voters as of October
General Election, the Georgia Secretary of State reports that there were 6,428,581
active registered voters in the state along with 507,235 inactive voters. For these
two figures, see “HISTORICAL VOTER REGISTRATION STATISTICS,” avail-
able at https://sos.ga.gov/admin/files/Voter%20Registration%20Statistics%
20Historical%20-%20Updated%2011-26-18.pdf(last accessed February 15, 2020). The
sum of active and inactive registered voters in Georgia is, according to the Georgia
Secretary of State, 6,935,816. My 2018 voterfile contains information on 6,928,150
registered voters in Georgia, and this latter number is quite close to 6,935,816.
  10
     For details on the demographic variables that are included in Georgia voterfiles, see
ORDER VOTER REGISTRATION LISTS AND FILES, Georgia Secretary of State,
available at https://sos.ga.gov/index.php/elections/order_voter_registration_
lists_and_files (last accessed February 7, 2020).


                                           16
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 17 of 89




15, 2018. Hereinafter I refer to the three aforementioned voterfiles as the 2014
voterfile, the 2016 voterfile, and the 2018 voterfile, respectively.


33      Georgia voterfiles include official voter registration numbers, which to
the best of my knowledge are unique to individual registrants. Each Georgia
voter registration number is eight digits long, and these numbers can be used
to track individual registered voters across voterfiles.


34      I discuss my 2014, 2016, and 2018 Georgia voterfiles below, and in the
processes of this explain that what I call the 2014 voterfile is actually a subset
of the complete 2014 Georgia voterfile. For the moment, though, it suffices
to note that I verified that my 2014 voterfile does not contain duplicate voter
registration numbers. I carried out this verification as an integrity check on
the 2014 voterfile. For the same purpose I verified the uniqueness of voter
registration numbers in the 2016 and 2018 voterfiles as well.


35      Any individual who registered to vote in Georgia between the effective
dates of the 2014 and 2018 voterfiles used in this report will appear in the
latter but not the former. There are 5,245,872 individuals in the 2014 voterfile
who also appear in the 2018 voterfile. Thus, approximately 86.7 percent of
the 6,053,385 individual records in the 2014 voterfile can be linked to records
in the 2018 voterfile.




                                       17
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 18 of 89




36      Some of my conclusions about polling place changes in Georgia be-
tween 2014 and 2018 are based on analyses of registered voters who appear in
both the 2014 and 2018 Georgia voterfiles. That said, the aforementioned set
of 5,245,872 registered voters who appear in these two files is an important
one.


4.1.2    The 2014 Georgia voterfile

37      I now present some details on the 2014 Georgia voterfile.


38      The 2014 voterfile that I use in this report is one component of a larger
SQLite database, produced by the State in discovery, that itself contains 12
separate tables.11 SQLite is a standard electronic format for a database, and
I was able to access the database provided to me without difficulty. Of the
12 tables in the database, I use two in this report.


39      The SQLite database table titled “Voters” (6,053,391 rows) lists reg-
istered voters in Georgia in 2014. This table, one of 12 in the database that
I described above, is what I call the 2014 voterfile.


40      While the 2014 voterfile contains 6,053,391 registered voters, six of
these individuals have no associated county. In particular, the 2014 voterfile
  11
     The SQLite database is contained in a file named “STATE-DEFENDANTS-
00089546.DB3.” I was provided this file by Counsel. Counsel provided me as well with
a file named, “STATE-DEFENDANTS-00089546 Metadata.xlsx.” This file is an Excel
spreadsheet, and Column S in the spreadsheet states that the last modification date of
the SQList database was October 24, 2014. I use this date as the effective date for the
voterfile that is part of the SQList database.


                                          18
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 19 of 89




has 28 fields in it, one of which is named “countyId,” which I understand
to be an elision of “county identifier.” For the six aforementioned registered
voters, this field is zero and thus erroneous.


41      Outside of the six problematic registered voters, all other registered
voters in the 2014 voterfile have “countyId” values of between one and 159,
reflecting the fact that Georgia consists of 159 counties. I drop the six in-
dividuals who have no county identifier from the report’s analysis and thus
say from this point onward that the 2014 voterfile contains 6,053,385 total
registered voters. None of the conclusions in this report depend qualitatively
on the six dropped registered voters whose county codes in the 2014 voterfile
are invalid.


42      Beyond specifying county, the “Voters” table that makes up my 2014
Georgia voterfile contains inter alia registered voter names, addresses, and
dates of birth. These data fields are found in Georgia voterfiles. However, the
table does not include a variable for registered voter race, and this explains
why I wrote, above, that the 2014 voterfile used in this report is a subset
of the actual 2014 Georgia voterfile. In an upcoming section of this report,
I return to the implications of the fact that registered voter race is missing
from my 2014 voterfile. To the best of my knowledge, the State has not
produced via discovery a complete 2014 Georgia voterfile.




                                      19
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 20 of 89




43       Beyond the “Voters” table in the 2014 SQLite database, the second
table from this database that I use in this report is titled “Consolidations.”
This table contains precinct and polling place information. Of the table’s
rows, 2,531 are associated with polling places that have valid county iden-
tification numbers. And, 2,516 of the rows in “Consolidations” have unique
addresses. To the best of my knowledge, this implies that some Georgia
precincts in 2014 shared polling places.12


44       The “Consolidations” table in the SQList database contains a data
field called “consolidationID,” which I understand to be an elision of “con-
solidation identifier.” This field also appears in the “Voters” table. Using
the presence of “consolidationID” in both the“Voters” table and the “Con-
solidations” table, I merge polling place details from the latter table into
the former.13 By polling place details, I mean the name of each associated
precinct and its physical street address in Georgia.14 Based on this merge, I
can identify the polling place for every registered Georgia voter who appears
  12
      For example, there are two precincts in “Consolidations” whose polling place is 103
Broad Street N, Abbeville GA 31001. To the best of my understanding, these precincts
are named, “Abbeville North 2” and “Abbeville North 5.” While these two precincts
use the same physical voting place, they have different identifying numbers in the “Con-
solidations” table, 156005 and 156011, respectively. The “Consolidations” table lists two
different polling names for these places, “COURTHOUSE 2A” and “COURTHOUSE 5A,”
respectively. Even if these denote separate rooms or other spaces in 103 Broad Street, I
treat them as have identical places insofar as they have the same street address.
   13
      The “consolidationID” field in the “Consolidations” table contains 3,094 unique en-
tries, which is consistent with the 3,094 rows in the table. I verified that every consolida-
tionID in the “Voters” table appears in the “Consolidations” table.
   14
      Precinct names and polling places are contained in the following three fields in the
Consolidations table: “pollName,” “pollAddress,” and “pollCityStateZip.”



                                             20
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 21 of 89




in the 2014 voterfile.


45      I hired a research assistant to geolocate the 6,053,385 registered voters
in Georgia as of the 2014 General Election. By this I mean that I requested
that my assistant determine the latitude and longitude of each voter’s resi-
dential address that appears in the 2014 voterfile. This geoplace exercise was
succesful for approximately 99.13 percent of Georgia’s 6,053,385 registered
voters in 2014.15


46      Based on voters’ latitudes and longitudes, I can infer which census
block group almost every 2014 registered voter in Georgia was located in.
By “almost every,” I mean approximately 99.13 percent. Below I discuss
census block groups and how I use them in this report. For the moment,
though, it is sufficient to note that a census block group is a geographical
unit that is used by the United States Census Bureau. The intention of the
geoplace exercise I mentioned above is to use residential address data in the
2014 voterfile to determine the census block group in which each registered
voter in Georgia lived as of the effective date of the 2014 voterfile.
  15
    My research assistant used ESRI ArcMap to geolocate registered voter addresses in
Georgia. An address can be difficult to geolocate in the presence of street or address
changes or if there is disagreement between the Census Bureau, the United States Postal
Service, and surveyors as to where a particular address is truly located. For example, the
town of Pearson, Georgia, contains a street named “Cody Bazemore Lane.” The United
States Postal Service recognizes this street name. However, ESRI ArcMap and Google
Maps do not, the latter thinking that the street name is actually “Robert D. Bazemore
Lane.”




                                           21
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 22 of 89




4.1.3   The 2016 Georgia voterfile

47      I now turn to the 2016 Georgia voterfile that I use in this report.


48      The 2016 voterfile used here is contained in a text file that, to the
best of my knowledge, was created by the Georgia Secretary of State. This
file is pipe-delimited, meaning that its fields are separated by the pipe symbol
(|). This is a standard format for a text-based data file. The 2016 Georgia
voterfile lists 6,653,011 registered voters.


49      For reasons that will be clear shortly, I use the 2016 voterfile only for
the purpose of identifying the races of the registered voters who are listed in
it. Registered voter race codes consist of short (one or two letter) abbrevi-
ations that specify the self-designated races of all of the registered voters in
the 2016 voterfile. This voterfile has 351 erroneous race codes.


4.1.4   The 2018 Georgia voterfile

50      I now turn to the 2018 Georgia voterfile that I use in this report.


51      The 2018 voterfile used here, like the aforementioned 2016 voterfile,
is contained in a text file that, to the best of my knowledge, was created
by the Georgia Secretary of State. This file is pipe-delimited like its 2016
counterpart and lists 6,928,150 registered voters. Of those, none has an
erroneous county code, and 18 have erroneous race codes.



                                       22
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 23 of 89




52       There are 63 fields in the 2018 voterfile, one of which is voter race.16
As noted above, there are 18 registered voters in the 2018 voterfile whose
race fields contain erroneous codes.17 When in this report I discuss the
racial breakdown of Georgia registered voters in 2018, I disregard these 18
individuals. This small set of registered voters is minuscule compared to the
6,928,150 registered voters in the 2018 voterfile.

Table 1: Distribution of race among registered voters in the 2018 Georgia
voterfile

                 Race                       Count Percent
                 White                   3,731,324  53.86
                 Black                   2,068,437  29.86
                 Unknown                   680,117   9.82
                 Hispanic                  200,698   2.90
                 Asian/Pacific Islander    147,260   2.13
                 Other                      91,299   1.32
                 American Indian/Alaskan     8,997   0.13
                 Total                   6,928,132 100.00



53       Table 1 describes the distribution of registered voter race in the 2018
Georgia voterfile. The rows are sorted by size of racial group, and it is
clear that white registered voters make up the majority (approximately 54
  16
     There are actually two fields in the 2018 voterfile that describe registered voter race,
but these fields are redundant. One such field, named “race,” consists of two-letter race
group abbreviations, i.e., “AI” and “WH.” The second field, named “race desc,” consists of
expansions of these abbreviations, i.e., “American Indian or Alaskan Native” and “White
not of Hispanic Origin,” respectively.
  17
     In particular, the “race” field for these 18 registered voters is “F” (11 cases) and “M”
(seven cases). I suspect, but do not know, that these represents gender codes (“F” for
female and “M” for male) that are erroneously placed in race fields. In the 18 cases of
interest here, the field “race desc” is also erroneous insofar as this field for the 18 cases
contains a date as opposed to a race group description.


                                             23
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 24 of 89




percent) of registered voters in Georgia. The next largest group is black
registered voters (approximately 30 percent), following by registered voters
with unknown races (approximately 10 percent). Beyond black and white
registered voters, no other race group in Georgia makes up more than three
percent of the total Georgia registered voter pool.18


4.2     Voter history files

54       The Georgia Secretary of State maintains lists of registered voters
who participated in elections in Georgia. These lists, which are publicly
available, are contained in what are known as voter history files.19


55       A voter history file for a given election consists of a set of voter
registration numbers, each of which is associated with a registered Georgia
voter who cast a ballot in said election. Voter history files also indicate
how—on election day or absentee—each voter cast his or her ballot.


56       For the purposes of this report, I downloaded voter history files for
the 2014 and 2018 General Elections.20 Using the fact that Georgia voter
  18
     Table 1 does not report confidence intervals for the percentages in it (the rightmost
column of the table). This is because the table contains results from the complete 2018
Georgia voterfile. The 2018 voterfile does not consist of a sample of registered voters in
Georgia as of its effective date, October 15, 2018; the file contains literally the universe of
these individuals.
  19
     Elections Division Voter History Files, Georgia Secretary of State, available at
https://elections.sos.ga.gov/Elections/voterhistory.do (last accessed February
16, 2020).
  20
     The source for the history files is noted in fn. 4. The names of the 2014 and 2018 files
that I downloaded are “31979.TXT” and “34147.TXT,” respectively.


                                              24
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 25 of 89




history files and voterfiles are indexed by voter registration numbers, each of
which corresponds to a unique registered voter in Georgia, I merged election
turnout data from the 2014 and 2018 voter history files into my 2014 and 2018
voterfiles, respectively. From this merge, I can determine which registered
voters in the 2014 and 2018 voterfiles voted in the 2014 and 2018 General
Elections, respectively, as well as whether each individual voted on election
day.


4.3    Georgia polling places used in 2018

57     I have already described how the SQLite database from which I gen-
erated my 2014 voterfile also contains information about precincts used in
the 2014 General Election. I noted this when discussing two tables (“Voters”
and “Consolidations”) that are part of the database.


58     Through discovery in this litigation, the State provided an SQLite
database for the 2018 General Election.21 The format of the 2018 SQLite
database is essentially equivalent to that of the 2014 SQLite database that I
discussed above.


59     In particular, the 2018 SQLite database contains 12 tables, among
them a table listing registered voters (“Voters”) and a table with polling place
information (“Consolidations”). The “Voters” table contains a field called
 21
    This database is named, “STATE-DEFENDANTS-00089548.DB3,” and it was pro-
vided to me by plaintiffs’ Counsel.


                                      25
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 26 of 89




“consolidationID,” and this field can be used to associate each registered
voter in “Voters” with his or her polling place in the 2018 General Election.


60      Using voter registration numbers, which appear in my 2018 voterfile
and in the 2018 “Voters” table that is part of the 2018 SQLite database
provided by the State, I merged each registered voter’s “ConsolidationID”
into the 2018 voterfile. Then, using “ConsolidationsID,” I merged polling
place details from the “Consolidations” table into the voterfile.


61      There are 10,080 registered voters in my 2018 voterfile who do not
appear in the 2018 “Voters” table. For this set of individuals (approximately
0.15 percent of the overall voterfile), I do not have polling place details.


4.4    Census data

62      I have thus far described sources of data on Georgia registered voters
and where they voted on election day in the 2014 and 2018 General Elections.
In my analysis, below, of these voters, I also draw on data from the American
Community Survey (ACS), a product of the United States Census Bureau.22
In particular, I use the 2010-2014 ACS to characterize the citizen voting age
population (CVAP) of block groups in Georgia.23 In my discussion of the
  22
     On the ACS, see the Census Bureau description at https://www.census.gov/
programs-surveys/acs (last accessed February 8, 2020).
  23
     Citizen Voting Age by Race and Ethnicity 2010-2014, United States Census Bureau
(February 1, 2016), available at https://www.census.gov/data/datasets/2014/dec/
rdo/2014-cvap.html (last accessed February 8, 2020).



                                        26
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 27 of 89




2014 voterfile, I noted that a census block group is a geographical unit used
by the census.24 There are 5,533 block groups in Georgia, and together these
units partiton the state geographically. This means that they are exclusive
(do not overlap) and exhaustive (together they cover all of Georgia).


63      Census block groups are the second smallest geographical units for
which the census reports results. The reason that this report uses block
groups as opposed to blocks, which are smaller, is because the ACS does not
include CVAP data at the block level.


4.5    Identifying polling places that closed in Georgia

       between 2014 and 2018

64      I now describe how I determine which polling places in Georgia closed
between the 2014 and 2018 General Elections. I include such a discussion in
the data section of this report as it reflects data manipulations. To preview
what follows, I identify closed polling places in Georgia by assessing the
extent to which the physical addresses of polling places used in the 2014
General Election were also used in the 2018 General Election.


65      If a given registered voter’s polling place was closed between the 2014
and 2018 General Elections, this means that said registered voter was as-
signed to a new polling place as of November 2018.
  24
   For the hierarchy of census geographical units, see https://www2.census.gov/geo/
pdfs/reference/geodiagram.pdf (last accessed February 8, 2020).


                                        27
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 28 of 89




66     It is important to distinguish a precinct (a geographical unit) from its
associated polling place, and this because multiple precincts can in principle
use a single polling place. Earlier I noted that to the best of my understand-
ing, in the 2014 General Election, there were 2,531 precincts in Georgia but
only 2,516 polling places (note that 2,516 is 15 fewer than 2,531). This ap-
pears to be indicative of some precincts sharing polling places. I noted above
that in the 2018 General Election there were also fewer polling places than
there were precincts.


67     The two “Consolidations” tables that I have previously discussed in-
clude polling place addresses (the variable name in “Consolidations” is “pol-
lAddress”). These addresses are for the most part unique across counties;
when they are not unique (e.g., four polling places in 2014 have an address
of “000 MAIN STREET,” I add county names to said addresses. Then, I
say that a polling place in 2014 closed prior to 2018 if its address was used
in 2014 but not in 2018.


68     There are various inconsistencies and minor errors in the 2014 and
2018 polling place address lists that I extracted from the 2014 and 2018 State-
provided SQLite databases. For example, the Welcome Community Center,
used as a polling place in 2014 and in 2018, is located at 1792 Welcome
Rd, Newnan, GA 30263.25 However, in the 2014 “Consolidations” table,
 25
   For this address, see https://www.facebook.com/pages/Welcome-Community-
Center/757936997574418 (last accessed February 17, 2020).



                                      28
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 29 of 89




this address appears as 1972 Welcome Rd. I presume that this reflects a
transposition of digits in a street address as opposed to a polling place that
moved.


69       Another example of inconsistent addresses across 2014 and 2018 lists
of polling places is a fire station used in 2014 and 2018 as a polling place
in Ludowici, GA 31316. Per the 2018 SQLite database, this fire station is
located at 3218 Marcus Nobles Highway. Per the 2014 database, however,
the polling place is located at 000 Marcus Nobles Highway.


70       A third example of inconsistent addresses is as follows. In the 2014
General Election, there was a polling place at 101 Barr Road, Bowdon, GA
30108. However, in 2018, there was a polling place at 101 Barr Avenue,
Bowdon, GA 30108. Despite this minor inconsistency in street addresses in
2014 and 2018, I assume that these two polling places are actually located
at the same place.


71       I attempted to correct as many errors like the above as I could. In
many cases, I was able to identify and resolve polling place address discrep-
ancies by comparing polling places that had identical names in 2014 and 2018
yet different addresses. The name of each polling place can be found in the
variable called “pollName” in the 2014 and 2018 “Consolidations” tables.26
  26
     In some cases, I found errors in polling place addresses that were consistent across
time. For example, the Rome Civic Center is a polling location in Rome, GA. Its street
address is 400 Civic Center Drive. In both the 2014 and 2018 “Consolidations” tables,


                                           29
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 30 of 89




72      Before comparing polling place addresses to determine which 2014
places closed prior to the 2018 General Election, I removed all punctuation
marks from the 2014 and 2018 polling place addresses that I have. The reason
that I did this is because, among other things, I did not want inconsistencies
in the use of periods to lead me to think that two polling places that in
reality are in the same place are actually different. For example, one could
reasonably refer to Georgia Highway 125 as “GA HWY 125” or “GA HWY.
125”


73      I note that the polling place data that I have includes some places
with missing zip codes in the “Consolidations” field named “pollCityS-
tateZip.” These missing zip codes are not problematic for me because I do
not compare polling place zip codes in the 2014 and 2018 General Election.


74      Henceforth, when I state that a given Georgia polling place closed
between the 2014 and 2018 General Elections, this means that the address
for the polling place used in 2014 does not appear in the list of polling place
addresses from 2018.


75      My method of determining which polling places closed in Georgia
between 2014 and 2018 does not depend on comparing official polling place
or precinct identifiers across these years. In my professional experience as a
this address is listed as 400 Civic Center Dive. Errors that are consistent across time do
not cause problems in comparing polling place addresses in 2014 and those in 2018.




                                           30
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 31 of 89




scholar of election administration, county election officials sometimes renum-
ber polling places and precincts without necessarily adjusting them. If, say,
a Georgia county were to have renumbered its precincts between 2014 and
2018 but not closed any associated polling places in this time period, my
method for identifying closed polling places would not erroneously conclude
otherwise.


4.6    Identifying Georgia registered voters who did not

       move between 2014 and 2018

76     Earlier I noted that Georgia voterfiles contain unique voter registra-
tion numbers. I merge my 2014 and 2018 voterfiles using these numbers.


77     Such a merging exercise allows me to assess if any registered voters in
Georgia moved within the state between the 2014 and 2018 General Elections.
To do this, I create an overall address field for each registered voter in my
2014 and in 2018 voterfiles by concatenating each voter’s street address, city,
and five digit zip code. After concatenating voter addresses, I remove spaces,
ensure that all address characters are lower case, and remove punctuation
marks as well.


78     For example, suppose that a registered Georgia voter lived at 206
Washington St. SW, Atlanta, GA 30334. This individual would have an
address string of, “206washingtonstswatlanta30334.”


                                      31
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 32 of 89




79       I then assume that a Georgia registered voter whose concatenated
address in 2014 is the same as his or her concatenated address in 2018 did
not move between these two years. I similarly assume that registered voters
whose address fields differed between 2014 and 2018 moved between these
years.


80       My use of concatenated address fields in 2014 and 2018 has two minor
limitations. First, my asserting that a difference between a registered voter’s
overall address in the 2014 and 2018 voterfiles implies that said registered
voter moved within Georgia between 2014 and 2018 may not capture the true
extent to which such a voter moved in this time frame. This is because I
cannot count how many times a voter whose address changed between 2014
and 2018 actually moved in this time period. A registered voter who moved
twice between 2014 and 2018 would from my perspective appear the same as
a registered voter who moved only once in this period.


81       Second, if a registered voter moved within Georgia between 2014 and
2018 and, prior to 2018, moved back to the exact same address from which
he or she started, I would classify this individual as a non-mover even though
the individual in fact had moved twice between 2014 and 2018.


82       To the extent that these two issues affect my characterizations of
registered Georgia voters who moved within Georgia between 2014 and 2018,
they will cause me to understate the extent of registered voter movers in the


                                      32
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 33 of 89




state.


83       Lastly, I cannot use my address comparison method for counting
moving registered voters to enumerate registrants who moved out of Georgia
between 2014 and 2018. This is because the 2018 Georgia voterfile lists only
voters who were registered in Georgia itself.


84       Of the 5,245,872 registered voters who appear in both the 2014 and
2018 Georgia voterfiles, I find that 1,625,661 (approximately 30.1 percent)
moved between these two years.


4.7      Data limitations and underestimates of the extent

         to which black registered voters were affected by

         2014-2018 polling place changes in Georgia

85       The data sources that this report brings to bear on the relationship
between race and polling place changes made in Georgia between 2014 and
2018 are valuable. However, like all data sources used to investigate an aspect
of election administration, they have limitations.


86       In this section of the report I discuss two data limitations. First, I
comment on the implications of the fact that I do not have access to a 2012
Georgia voterfile. Second, I describe the consequences of the fact that the
2014 voterfile used in the report does not contain a field that describes the


                                      33
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 34 of 89




race of each registered voters in Georgia.


4.7.1   Lack of a 2012 Georgia voterfile

87      To the best of my knowledge, the defendants in this litigation have
not produced a 2012 Georgia voterfile during discovery.


88      My lack of access to a 2012 voterfile means that the results in this
report cannot engage the full extent of polling place changes that have oc-
curred in Georgia since Shelby County. This Supreme Court decision was
handed down on June 25, 2013, and the effective date of the 2014 voterfile
used here is October 24, 2014. Polling place changes promulgated in Georgia
between these two dates are thus beyond the scope of this report.


89      Although I do not have direct evidence on the extent of polling place
changes in Georgia prior to the effective date of the aforementioned 2014
voterfile, I have indirect evidence that some polling places in the state were
indeed changed between the 2012 General Election and October 24, 2014.
Here I provide evidence from two Georgia counties, Warren and Forsyth.


90      Per my 2014 voterfile, Warren County had one polling place in the
2014 General Election, located at 48 Warren St., Warrenton GA 30828.
This county is approximately 60 percent black and had 5,436 resident as of
2018.27 However, according to a September 2019 report titled, “Democracy
 27
   For these details on Warren County, which come from the 2018 American Com-
munity Survey, five year estimates, see https://data.census.gov/cedsci/table?q=


                                      34
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 35 of 89




Diverted,” issued by the Leadership Conference Education Fund, Warren
County closed 83 percent of its polling places between 2012 and 2018 (p. 64).
This statement can hold only if Warren County polling places were closed
between the 2012 General Election, which the aforementioned report used as
a baseline for its analysis of precinct and polling place changes in Georgia,
and the 2014 General Election.28


91      Regarding Forsyth County, this is another Georgia county that ad-
justed its precincts and polling places between 2012 and the 2014 General
Election. Forsyth County was approximately four percent black with 236,612
residents as of 2018.29 In the period leading up to the 2014 General Election,
the county’s Board of Voter Registration and Elections reduced its number
of precincts from 25 to 16.30
warren%20county%20Georgia%20demographics&g=0500000US13301&tid=ACSDP5Y2018.
DP05(last accessed February 18, 2020).
  28
     Democracy Diverted, Leadership Conference Education Fund (September 2019), avail-
able at http://civilrightsdocs.info/pdf/reports/Democracy-Diverted.pdf (last
accessed February 12, 2020).
  29
     For these details on Forsyth County, which come from the 2018 American
Community Survey, five year estimates, see https://data.census.gov/cedsci/
table?q=forsyth%20county%20Georgia%20demographics&g=0500000US13117&tid=
ACSDP1Y2018.DP05(last accessed February 18, 2020).
  30
     Election Summary Report, Forsyth County, State of Georgia (November 6, 2012), avail-
able at https://www.forsythco.com/Portals/0/Documents/Voter/ElectionResults/
2012_11_06/GEMS%20ELECTION%20SUMMARY%20REPORT.pdf(last accessed February 18,
2020) and Election Summary Report, Forsyth County, State of Georgia (November
4, 2014), available at https://www.forsythco.com/Portals/0/Documents/Voter/
ElectionResults/2014_11_04/11.4.14%20GEMS%20ELECTION%20SUMMARY%20REPORT.
pdf(last accessed February 18, 2020. See as well Brande Poulnot, Forsyth County’s Pro-
posed Voting Precinct Changes Set To Be Decided Nov. 4, The Patch (October 15, 2013),
available    at   https://patch.com/georgia/cumming/forsyth-countys-proposed-
voting-precinct-changes-set-to-be-decided-nov-4 (last accessed February 16,
2020).


                                           35
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 36 of 89




92      Without a 2012 voterfile or another source of information that de-
scribes Georgia’s polling places as of November 2012, I cannot comment on
the extent of precinct changes in Georgia that predate this report. Regard-
less, to the extent that there were any, it follows that my report’s results
on the consequences of the polling place changes in Georgia that occurred
between 2014 and 2018 underestimate the consequences in Georgia wrought
by these types of changes since 2012.


4.7.2   Lack of individual race details in the 2014 voterfile

93      I noted earlier that my 2014 voterfile lacks a field for registered voter
race. Insofar as I need to know information about the races of registered
voters in Georgia as of the 2014 General Election in order to assess the extent
to which polling place changes in Georgia after 2014 were racially neutral, I
deal with this lacuna in two distinct ways.


94      Racially homogeneous census block groups. Some registered voters
in 2014 resided in census block groups that were racially homogeneous, or
almost racially homogeneous, with respect to citizen voting age population.
If, for example, a 2014 registered voter’s address placed her in a census block
group whose citizen voting age population was 100 percent black, then it
follows that this registered voter is also black. I can infer this even though
the 2014 voterfile that I use here lacks a race field. A similar statement
applies to a registered voter who lived in 2014 in a racially homogeneous


                                       36
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 37 of 89




white census block group; such a registered voter must be white.


95      This logic leads to a homogeneous census block group analysis
wherein I focus on registered voters who live in census block groups in Geor-
gia that are at least 95 percent black or at least 95 percent white.


96      The advantage of such an analysis is that it alleviates the problems
caused by the fact that the 2014 voterfile lacks a race field. The disadvantage
of this approach, however, is that it allows consideration only of places in
Georgia that are almost all black or almost all white.


97      Linking 2014, 2016, and 2018 voter registration records. Another
approach to dealing with the lack of a race field in the 2014 voterfile is to
use race information for Georgia registered voters that is contained in the
2016 and 2018 voterfiles. This approach covers more registered voters in 2014
than the homogeneous census block group approach described above, but, as
I explain below, it comes at a cost of selecting against black registered voters.


98      When linking the 2014, 2016, and 2018 voterfiles, I transfer race data
for registrants in the 2014 file from the 2016 and 2018 voterfiles. This is
not problematic for registered voters in Georgia who appear in the 2014
voterfile and then either in the 2016 or 2018 voterfiles (or in both). However,
registrants who appear in the 2014 voterfile, but in neither the 2016 nor the
2018 voterfile, cannot be considered in analyses that link the 2014, 2016, and


                                       37
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 38 of 89




2018 voterfiles.


99      There are 6,053,385 registered voters in the 2014 voterfile. Using the
common registration number field to link the 2014, 2016, and 2018 Georgia
voterfiles, I transfer race details from the 2016 file into the 2014 file. This
characterizes the races of 5,892,947 registered voters. I find an additional
8,113 registered voters in the 2014 voterfile whose registration numbers do
not appear in the 2016 voter file but do appear in the 2018 voterfiler. For
this group, I transfer race information to 2014 from the 2018 voterfile.


100      When this exercise is complete, I have race information on all
6,053,385 registered voters in the 2014 voterfile except for 152,325 (approxi-
mately 2.52 percent).


101      A set of 152,325 registered voters is substantial, and this particular
set is most likely not representative with respect to race of all 2014 Georgia
registered voers. This is because the set of registered voters in Georgia who
were registered in 2014 and then later in either 2016 or 2018 (and thus appear
in both the 2014 and in either the 2016 and/or 2018 voterfiles) selects against
movers. This means that movers will be disproportionately unrepresented
(and non-movers disproportionately represented) among registered voters in
Georgia who were registered in both 2014 and then in 2016 and/or 2018. The
set of registered voters in Georgia who were registered in both 2014 and then
again in 2016 and/or 2018 also selects against registered voters who passed


                                      38
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 39 of 89




away between 2014 and 2018.


102       Any set of registered voters that selects against movers is problem-
atic because black individuals on average move more frequently than white
individuals.31 Therefore, on account of moving propensity, black registered
voters as of 2014 are disproportionately less likely compared to white reg-
istered voters to be part of a collection of registered voters in Georgia who
were registered in 2014 and later in 2016 and/or 2018. Put another way,
there are fewer black registered voters in my sample of registered voters who
were registered in 2014 and later in 2016 and/or 2018 than there should be.


103       Accordingly, any analysis in this report that uses 2016 and 2018
race data in place of 2014 race data selects against black registered voters.32


104       As I explain later in this report in the context of specific analyses,
this presumably leads to underestimates of the relationship between race and
polling place changes in Georgia in the period 2014 and 2018. Thus, to the
extent that my analyses using 2016 and 2018 race data in 2014 conclude that
these changes were not racially neutral, these conclusions are conservative.
  31
     Americans Moving at Historically Low Rates, United States Census Bureau (Novem-
ber 16, 2016), available at https://www.census.gov/newsroom/press-releases/2016/
cb16-189.html (last accessed February 10, 2020).
  32
     This point is not obviated by the argument that an individual in the 2014 voterfile,
but in neither the 2016 nor 2018 voterfiles, was not a registered voter in 2016 and 2018
and thus cannot have had his or her polling place changed between 2014 and 2018. A full
assessment of the racial neutrality (or lack thereof) of polling place changes carried out in
Georgia between 2014 and 2018 requires the races of all registered voters who, by virtue
of being registered to vote in 2014, were vulnerable to such changes.


                                             39
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 40 of 89




To the extent that polling place changes in Georgia in the time frame 2014
and 2018 were not racially neutral and in fact affected black registered voters
more than white registered voters, the true extent of such non-neutrality is
equal to or greater than what I find in this report.



5     Assessing the racial neutrality of polling

      place changes in Georgia, 2014 to 2018

105      In this section of my report, I describe this report’s results on the
extent to which polling places changes in Georgia in the time period 2014 to
2018 were racially neutral. This section consists of four parts.


106      First, I provide some basic counts of closed polling places in Georgia,
2014 to 2018, and show that polling place closure rates varied across Georgia.


107      Second, I assess in three ways the extent to which polling place
closures in Georgia in the time period 2014 to 2018 were racially neutral.
These ways consist of an analysis of racially homogeneous census block groups
in Georgia; an analysis which links the 2014, 2016, and 2018 voterfiles; and,
an analysis of majority black polling places in Georgia. The conclusions
of these three approaches to the question of racial neutral of polling place
closures in Georgia in the time period 2014 to 2018 are qualitatively identical:
black registered voters in Georgia were disproportionately affected by the


                                      40
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 41 of 89




polling place changes in Georgia that occurred between 2014 and 2018.


108      Third, I consider the set of registered voters in Georgia who received
new polling places in 2018 compared to 2014. This set of individuals is more
numerous than those whose polling places closed in this time frame, and this
is because a registered voter in Georgia could have been assigned between
2014 to 2018 to a new polling place even if this voter’s polling place in 2014
did not close. This leads me to enumerate the set of registered voters in
Georgia who received new polling places sometime between 2014 and 2018,
and based on this enumeration I assess whether the process that produced
new polling place assignments among registered Georgia voters was racially
neutral. I find that it was not, and this conclusion is qualitatively identical
to the conclusions, broadly construed, of my assessment of polling closures
alone.


109      Fourth, I examine voter turnout rates in the 2018 General Election
in Georgia and in particular compare turnout rates among registered Geor-
gians who received a new polling place between 2014 and 2018 and those who
did not. I carry out this analysis because it addresses possible downstream
effects of the polling place changes made in Georgia between 2014 and 2018.
I find evidence that registered voters in Georgia who received new polling
places in the period 2014 to 2018 were less likely to vote in 2018, and in
particular less likely to vote on election day, compared to registered voters in
Georgia who did not receive new polling places in the period 2014 to 2018.

                                      41
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 42 of 89




5.1       Identifying polling place closures in Georgia be-

          tween 2014 to 2018

110        There were 2,516 polling places in Georgia in the 2014 General Elec-
tion and 2,349 such places in the 2018 General Election. The difference be-
tween these two numbers is not the number of polling place closures between
2014 and 2018, and this is because the total count of Georgia polling places
in 2018 includes places that were added between the 2014 and 2018 General
Elections.


111        Before detailing polling place closures in Georgia per se, I note that
the state’s 159 counties varied in the extent that they contained polling places
in 2014. This is evident in Figure 1, which is a barplot with 159 bars, one
per Georgia county. The height of each bar is the ratio of a county’s total
registered voter pool in 2014 divided by the number of polling places in the
county.


112        The tallest bar in Figure 1 is associated with Stephens County. As
of 2018, this county had 25,676 total residents and one polling place. The
second tallest bar is Rabun County, which as of 2018 had 16,457 residents
and one polling place.33 To the extent that Georgia’s polling places are a
 33
   The demographics for Stephens County and Rabun County are from the 2018
American Community Survey, five year estimates, available at https://data.
census.gov/cedsci/table?q=Stephens%20county%20Georgia%20demographics&g=
0500000US13257&tid=ACSDP5Y2018.DP05&layer=county&vintage=2018&cid=DP05_
0001Eand https://data.census.gov/cedsci/table?q=Rabun%20County%20Georgia%



                                        42
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 43 of 89




                                         Figure 1: Registered voters per polling place in 2014, by county


                                       15000
 Registered voters per polling place




                                       10000




                                       5000




                                          0




Note: each bar in the figure represents one Georgia county.


form of resources available to the state’s registered voters, Figure 1 shows
that there was variability across Georgia in the availability of these resources
20demographics&g=0500000US13241&hidePreview=false&tid=ACSDP5Y2018.DP05&
layer=county&cid=DP05_0001E&vintage=2018(last accessed February 16, 2020).


                                                                       43
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 44 of 89




in 2014, that is, at the start of the time period analyzed in this report.


113      I assembled a list containing the polling places that appeared in the
2014 voterfile but did not appear in the 2018 voterfile. This lists contains
459 polling places, and this is the total number of polling places that, to the
best of my knowledge, closed in Georgia between the 2014 and 2018 General
Elections.


114      The rate of polling place closure by county varied across Georgia.
This is depicted in Figure 2, which is a bar plot with 105 bars. The height
of each bar describes the percentage of a county’s precincts whose polling
places closed between 2014 and 2018, and it is evident in this figure that four
counties in Georgia closed all (100 percent) of their 2014 polling places. This
does not mean, of course, that voters in these counties had nowhere to vote
on election day in 2018. Rather, this finding means that every registered
voter in these four counties had a new place to vote on election day in 2018
compared to where he or she voted on election day in 2014.


115      I noted that there are 101 bars in Figure 2. Insofar as there are 159
counties in Georgia, it follows that 58 counties in the state did not close any
polling places between the 2014 and 2018 General Elections.


116      Figure 2 shows percentages rather than raw numbers of polling
places closed, and this is because Georgia counties varied in 2014 in the


                                      44
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 45 of 89




                           Figure 2: Percentages of polling places closed, 2014 to 2018, by county


                                       100




                                       75
 Percentage of polling places closed




                                       50




                                       25




                                         0




Note: each bar in the figure represents one Georgia county.


number of precincts that they had. If Figure 2 were to plot raw numbers of
closed polling places, it would risk being confounded by the fact that more
populous counties in Georgia may have more such closures simply because


                                                             45
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 46 of 89




they have more polling places in the first place.

Figure 3: Map of Georgia counties and percentages of precincts closed, 2014
to 2018




Note: county shading proportional to percentage of precincts closed.




                                     46
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 47 of 89




117      Figure 3 shows the spatial distribution of polling place closure rates
across Georgia. The darker a county in the map, the greater the closure
percentage. In contrast, lightly shaded counties had low polling place closure
percentages.


118      The implication of Figure 3 is that 2014-2018 polling place closure
rates varied spatially. It is not the case, that is, that all geographic regions
of Georgia had similar rates of polling place closure. This was evident in
Figure 2’s barplot as well.


119      The consequence of polling place closures across Georgia is that
many counties had more registered voters per precinct address in 2018 than
in 2014. This is shown in Figure 4.


120      In particular, Figure 4 plots by county registered voters per polling
place for 2014 and for 2018, and the figure contains a dashed 45-degree line.
Each point in the figure denotes a county, and there are 159 points in the
figure. Each point is sized proportionally to the number of registered voters
in the county in 2018. This is because larger counties are more meaningful
statistically than smaller counties, all things equal.


121      County points that lie above the pictured dash line in Figure 4 had
more registered voters per polling place in 2018 than in 2014. As the figure
shows, most Georgia counties had more registered voters per polling place


                                       47
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 48 of 89




                                        Figure 4: Registered voters per polling place, 2014 to 2018, by county




                                             15000
 Registered voters per polling place, 2018




                                                                                      ●
                                             10000
                                                                                     ●                                     ●
                                                                                                                   ●                         ●
                                                                                          ●

                                                                                                                       ●

                                                                                                          ●                        ●



                                             5000                          ●                              ●●
                                                                                              ●●
                                                                                               ●
                                                                       ●

                                                                       ●
                                                                                ●

                                                                                 ●
                                                                                 ●
                                                                                  ●● ●●
                                                                                       ●●●●●●
                                                                                      ●●
                                                                                       ●
                                                                                        ●
                                                                                         ●
                                                                                         ●
                                                                                          ●
                                                                                              ●
                                                                                              ●
                                                                                                          ●●
                                                                                                               ●


                                                                                                               ●
                                                                                                               ●
                                                                                                                       ●




                                                                                   ●●●●●●● ●
                                                                                  ●●
                                                                                   ●
                                                                                ●●
                                                                               ●
                                                                       ●
                                                                           ●
                                                                                ●
                                                                                ●
                                                                                ●
                                                                                ●
                                                                                ●
                                                                                 ●
                                                                                ●●●
                                                                                 ● ●                ● ●

                                                                      ●●
                                                                                                ●
                                                                  ●●   ●●
                                                                        ●●●
                                                                         ●
                                                                     ●●●
                                                                    ●●
                                                             ●
                                                             ●
                                                                   ●●
                                                                     ●●
                                                                      ●
                                                                      ●
                                                                       ●●
                                                                       ●
                                                                       ●                 ●
                                                             ●     ●●  ●
                                                                 ●● ● ●●●
                                                                   ●
                                                                  ●●
                                                                    ●
                                                                    ●
                                                                    ●●●●
                                                                      ●        ● ●
                                                         ●

                                                             ●●●
                                                               ●
                                                               ●● ●●●
                                                                            ●
                                                             ●●
                                                             ●●
                                                              ●●
                                                             ●●            ●
                                                         ●
                                                         ●
                                                         ●
                                                             ●




                                                0

                                                     0                                                    5000                 10000      15000
                                                                                              Registered voters per polling place, 2014


Note: county points are sized in proportion to total registered voters in 2018


address in 2018 than in 2014. The exceptions to this rule are a set of sparsely
populated counties whose points lie below the 45-degree line in Figure 4.




                                                                                                                   48
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 49 of 89




5.2     Polling place closures and race

122      In the overview of this report, I noted that the objective of this
report is assessing whether polling place closures in Georgia between 2014
and 2018 were racially neutral. I turn to this matter now.


123      I have already written that the 2014 Georgia voterfile in this report
does not contain a field for registered voter race, and this complicates my
assessments of the extent to which polling place closures in the time period
2014-2018 were racially neutral. As described earlier, I offer two approaches
to dealing with this matter.


5.2.1   Assessing the racial neutrality of polling place closures using
        racially homogeneous block groups

124      The analytical approach in this section of the report builds on the
brief discussion of racially homogeneous census block groups that appeared
earlier in this report. It proceeds as follows.


125      There are 69 census block groups in Georgia in which, based on the
2010-2014 American Community Survey, all citizens of voting age were black.
There are similarly 112 census block groups in which all citizens of voting
age were white. Any registered voter in Georgia who lives in a block group
that is 100 percent black (white) must be black (white) himself or herself.




                                       49
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 50 of 89




126       Similarly, if I consider a block group in Georgia that is 99 percent
black (white) based on citizen voting age population, I can be almost certain
that almost every registered voter in such a block is black (white).


127       Table 2 presents the rates of polling place closures for registered
voters in Georgia who lived in racially homogeneous (or near homogeneous)
block groups. It allows homogeneity to range from 100 percent down to 95
percent. This is apparent in the table row titled “Cutoff,” which ranges from
100 to 95.

 Table 2: Polling place closure rates in racially homogeneous block groups

 Cutoff    Blacks Whites Black closure rate White closure rate Difference
   100     47,600 88,130              26.84              24.07       2.76
    99     65,600 121,589             25.00             24.05        0.95
    98    103,202 204,831             25.50              23.84       1.66
    97    137,478 321,050             23.15              21.60       1.55
    96    184,814 415,889             21.89              20.61       1.28
    95    227,210 538,947             19.81              20.36      -0.55



128       Each row in Table 2 is associated with a given homogeneity cutoff.
For a registered voter in 2014 to be included in the top row, the individual
must have resided in 2014 in a completely (100 percent) homogeneous census
block group. For a registered voter in 2014 to be included in the table’s
second row, the individual must have lived in 2014 in a census block group
that was at least 99 percent black or white. The other rows in Table 2 are
characterized similarly.


                                      50
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 51 of 89




129      The columns in Table 2 titled “Blacks” and “Whites” report the
number of registered black and white voters, respectively, who in 2014 lived
in racially homogeneous or near homogeneous census block groups. For ex-
ample, 47,600 registered black voters in Georgia in 2014 lived in census block
groups in which 100 percent of the citizen voting age population was black.
The comparable white figure is 88,130 registered voters.


130      The column in table 2 named “Difference” reports the black-white
difference in polling place closure rates, and the key finding in Table 2 is
as follows: the black-white differences in the table are positive down to a
homogeneity cutoff of 95 percent. This implies that, in areas of Georgia
where we can be certain or reasonably certain of racial composition, black
registered voters in 2014 had their polling places closed at greater rates than
white registered voters. Indeed, among black registered voters and white
registered voters in completely racially homogeneous census block groups,
there is almost a three percentage point difference between black and white
polling place closure rates.


5.2.2   Assessing the racial neutrality of polling place closures using
        race data from the 2016 and 2018 voterfiles

131      I now turn to my second approach at dealing with the fact that the
2014 voterfile lacks a race field. This approach uses race information from
the 2016 and 2018 voterfiles in place of 2014 race data.


                                      51
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 52 of 89




132      To recap my method that combines the 2014, 2016, and 2018 Geor-
gia voterfiles, of the 6,053,385 registered voters in Georgia as of 2014, there
are 5,901,060 (approximately 97.48 percent) who remained registered in 2016
and/or in 2018. I can determine this by comparing voter registration num-
bers in my 2014 voterfile with voter registration numbers in the 2016 and
2018 voterfiles. Insofar as the latter two voterfiles contain fields for race, I
can use the data in these fields to characterize race as of 2014.


133      As alluded to earlier, this approach has limitations related to the
fact that not all registered voters on the rolls in 2014 were also registered in
2016 and/or in 2018. The limitations are twofold. First, the approach misses
approximately 2.52 percent of Georgia registered voters from 2014. Second,
and this was discussed at some length earlier, it is based on individuals in
Georgia who maintained their registration status in 2014 and later in 2016
and/or 2018. This selects against movers, which is correlated in the United
States with voter registration.34 Thus, analyzing only those 2014 Georgia
registered voters who were also registered in later years in Georgia leads to a
sample of individuals that is disproportionately non-moving. More broadly,
any feature that leads an individual to register to vote and then to stay
registered will be disproportionately present in a sample of 2014 Georgia
registrants that is also registered in 2016 and/or 2018.
 34
    For example, see the April 2019 Census Bureau report, “Voting and Registra-
tion in the Election of November 2018,” Table 7, available at https://www.census.
gov/data/tables/time-series/demo/voting-and-registration/p20-583.html (last
accessed February 9, 2020).


                                       52
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 53 of 89




134      Table 3 breaks down the 2014 voterfile by race group and closed
polling place status. The largest racial group consists of which registered
voters, of whom there are over three million. The rows in Table 3 are sorted
by rate of polling place closure.

                 Table 3: Polling place closure rates by race

  Race                    Registered voters Closed              Percent closed
  White                           3,382,774 564,248                      16.68
  Black                           1,793,723 301,291                      16.80
  Unknown                           440,377 79,856                       18.13
  Hispanic                          121,369 19,727                       16.25
  Asian/Pacific Islander             93,003 12,410                       13.34
  Other                              66,081 10,671                       16.15
  American Indian/Alaskan             3,385     519                      15.33



135      Table 3 shows that the black polling place closure rate in 2014 (ap-
proximately 16.80 percent) is greater than the white polling place closure rate
(approximately 16.68 percent). This yields a black-white difference of 0.12
percentage points. Like the earlier homogeneous census block group analysis,
this analysis finds that black registered voters had polling place closure rates
greater than white registered voters.


5.2.3   Black majority precincts and polling place changes

136      For another perspective on the polling place closures that took place
in Georgie between 2014 and 2018, I classified each of the 2,516 polling places
that were used in the 2014 General Election as having a black majority or


                                        53
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 54 of 89




not. To carry out this classification exercise, I assume that a registered voter
associated with a given polling place in 2014 is black if and only if this
individual can be linked to a registration record of a black individual in 2016
or 2018.


137        My use of this method of classifying black registered voters means
that I am selecting against black registered voters. I am confident that some
black registered voters who appear in the 2014 voterfile cannot be linked
with 2016 or 2018 registered voters because, for example they passed away
or moved out of Georgia between 2014 and 2018. I treat these individuals
as non-black, and this means that I am almost certainly classifying as white
a collection of registered voters in 2014 who are actually black. My results
in this section of the report thus understate the number of black majority
polling places.

            Table 4: Closures among black majority polling places

                        Black majority    Closed Count
                        No                   No 1,625
                        No                   Yes   349
                        Yes                  No    432
                        Yes                  Yes   110



138        Table 4 reports the results of classifying the 2,516 polling places in
use in Georgia in 2014 based on black registered voter majority status. The
top two rows of Table 4 describe the 1,974 polling places that do not have


                                         54
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 55 of 89




a black majority. The bottom two rows of Table 4 provide counts of polling
places that have a black majority. There are 542 of these.


139     Table 5 in turn describes polling place closure rates by black major-
ity status. In particular, the closure rate among non-black majority polling
places is approximately 17.7 percent. In contrast, the closure rate among
black majority polling places is approximately 20.3 percent.

          Table 5: Closure rates in black majority polling places

             Racial group       Polling places Closure rate
             Not black majority          1,974        17.68
             Black majority                542        20.30



140     It thus follows from Table 5 that black majority polling place in
2014 were more likely to close than non-black majority precincts. The gap
in closure rates between these two types of precincts is approximately 2.6
percentage points. This implies that polling place closures in Georgia in the
period 2014 to 2018 were not racially neutral and in particular that such
closures disproportionately affected black majority polling places in Georgia
in the time period 2014 to 2018.


141     To ensure that the results in Table 5 are not dependent on my use
of 50 percent as a potentially arbitrary threshold for characterizing black
majority precincts, I repeated the calculations that support Tables 4 and 5
using 60 percent as a cutoff for a black supermajority district. Here, the

                                     55
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 56 of 89




prefix “super” on “supermajority” denotes that the threshold for identifying
a majority black district is greater than 50 percent. The result of this exercise
is Table 5.

        Table 6: Closure rates in black supermajority polling places

              Racial group       Polling places Closure rate
              Not black majority          2,106        17.76
              Black majority                410        20.73



142      Among polling places that are at least 60 percent black, the polling
place closure rate is approximately 20.7 percent. Among other polling place,
the close rate is lower, approximately 17.8 percent. It thus follows that there
is no qualitative difference between the results in Table 6 (black majority
polling places need to be at least 60 percent black) and Table 5 (black ma-
jority polling places need to be at least 50 percent black). Together these
two tables imply that, black majority polling places were disproportionately
likely to close in Georgia between 2014 and 2018. This implies that precinct
address closures in Georgia in this period were not racially neutral.


5.3    Race and new polling place assignments among

       non-movers in Georgia in the period 2014 to 2018

143      The results in this report have thus far focused on the rates at
which polling places closed in Georgia between the 2014 and 2018 General
Elections. However, polling place closure is not the only way that a Georgia

                                       56
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 57 of 89




registered voter in 2014 could have been affected by reprecincting exercises
that took place in Georgia between the two aforementioned general elections.
Namely, a registered voter in Georgia could have been assigned a new polling
place between 2014 and 2018 even if the voter’s original polling place had
not been closed. This observation leads me to analyze the rates at which
Georgia registered voters in 2014 were assigned to different polling places in
2018, regardless of whether or not such a reassignment was due to a polling
place closure.


5.3.1   Overview of non-movers

144      The set of individuals who can contribute to an analysis of the types
of registered voters who received new polling places in the period 2014 and
2018 is limited to those Georgia registered voters who appear in both the
2014 and 2018 voterfiles and who did not move between 2014 and 2018. The
reason for such a focus on non-movers in particular is that registered voters
in Georgia who moved between 2014 and 2018 may have, by virtue of moving,
caused themselves to be placed in new precincts, thus receiving new polling
places. It would incorrect to attribute new precincts due to moving to a
reprecincting exercise.


145      My analysis of non-movers in Georgia who were registered to vote in
Georgia between 2014 and 2018 selects against black registered voters. This
is because, as I have already, black individuals tend to move more than white


                                     57
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 58 of 89




individuals. Therefore, the conclusions that I describe in this section of my
report based on non-movers will understate the effects on black registered
voters.


146       Table 7 describes the racial breakdown of 5,245,862 registered voters
who appear in the 2014 and 2018 Georgia voterfiles and who have valid 2018
race codes. Ten registered voters are dropped from this table, which explains
why 5,245,862 is ten fewer than 5,245,872, the total number of registered
voters in 2014 who can be matched to a record in 2018.

Table 7: Distribution of race among registered voters in both the 2014 and
2018 Georgia voterfiles

               Race                       Count Percent
               White                   3,020,291  57.57
               Black                   1,596,440  30.43
               Unknown                   376,139   7.17
               Hispanic                  106,813   2.04
               Asian/Pacific Islander     83,047   1.58
               Other                      58,880   1.12
               American Indian/Alaskan     4,252   0.08
               Total                   5,245,862 100.00



147       Per Table 7, slightly over 57 percent of Georgia registered voters who
appear in both the 2014 and 2018 voterfiles are white. The next largest racial
group is black with approximately 30 percent. Approximately seven percent
of Georgia registered voters who appear in both the 2014 and 2018 voterfiles
have unknown races, and slightly more than two percent are Hispanic.


                                       58
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 59 of 89




5.3.2   The distribution of race among non-moving Georgia
        registered voters

148      Table 8 describes the racial breakdown of 3,620,211 non-moving
Georgia registrants who were registered to vote in both 2014 and 2018, and
the structure of this table parallels that of the previous Table 7, which covered
both movers and non-movers in Georgia. Table 8 uses race codes from the
2018 voterfile and drops individuals with clearly erroneous race codes.

Table 8: Distribution of race among non-moving registered voters in both
the 2014 and 2018 Georgia voterfiles

               Race                       Count Percent
               White                   2,175,030  60.08
               Black                   1,026,693  28.36
               Unknown                   254,885   7.04
               Hispanic                   67,006   1.85
               Asian/Pacific Islander     57,617   1.59
               Other                      36,745   1.01
               American Indian/Alaskan     2,235   0.06
               Total                   3,620,211 100.00



149      The numbers and percentages in Table 8 show that focusing on non-
movers in Georgia between 2014 and 2018 leads to a disproportionately more
white, and disproportionatley less black, set of registrants. This is evident in
the fact that approximately 60 percent of non-movers are white yet approx-
imately 57.6 percent of all Georgia registrants are white (both percentages,
of course, condition on a registered voter being in both the 2014 and 2018
voterfiles). Similarly, approximately 28.4 percent of non-movers are black

                                       59
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 60 of 89




while approximately 30.4 percent of all registrants are black. Thus, black
registered voters are underrepresented, and white registered voters overrep-
resented, among non-moving registrants in Georgia between 2014 and 2018.


150     Overall the Georgia-wide percentage at which non-movers who were
registered in both 2014 and 2018 received new polling places is approximately
18 percent. This covers non-moving registered voters whose polling places
were closed between 2014 and 2018 and also those whose polling places were
not closed yet were nonetheless assigned to new such places.


151     Table 9 breaks down by new polling place status all non-moving
registered voters in Georgia who appear in both the 2014 and 2018 voterfiles.
This table covers 3,619,508 registrants, which is 703 fewer than 3,620,211.
The reason for this discrepancy is that a very small number of Georgia reg-
istered voters have unknown polling places in either 2014 or 2018, and for
this small set of individuals it is not possible to determine if they had new
polling places in 2018 compared to 2014.


152     The key result in Table 9 is that black voters who were registered
as of 2014 were assigned to new polling places at greater rates than white
registered voters. Among non-moving registered voters with polling places in
2018 compared to 2014, approximately 59 percent are white. This percentage
increases to approximately 60 among non-moving registered voters who were
not assigned new precincts in 2018 compared to 2014. This increase is evident


                                     60
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 61 of 89




Table 9: Distribution of race and new polling place status among non-moving
registered voters in both the 2014 and 2018 Georgia voterfiles

      Race                    New place Not new place Difference
      White                       59.37         60.26       0.89
      Black                       28.85         28.23      -0.62
      Unknown                      7.61          6.91      -0.70
      Hispanic                     1.80          1.86       0.06
      Asian/Pacific Islander       1.32          1.65       0.33
      Other                        1.00          1.02       0.02
      American Indian/Alaskan      0.05          0.06       0.01
      Total                      100.00        100.00


in Table 9’s positive value in the “Difference” column for white registered
voters.


153       In contrast, Table 9’s black percentage change decreases from almost
29 to approximately 28 percentage points when looking at from non-moving
registered voters who were not assigned new polling places in 2018 compared
to 2014 compared to those who were assigned new polling places. This in-
crease is evident in Table 9’s negative value in the “Difference” columns for
black registered voters.


154       The black and white comparisons in Table 9 are underestimates
of the extent to which black registered voters in Georgia, in contrast to
white registered voters, received new polling places in 2018 compared to
2014. This is because Table 9 by design selects against movers (who are
disproportionately black). Black registered voters who received new polling
places in 2018 compared to 2014 and moved in this time period are not

                                      61
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 62 of 89




incorporated in Table 9. Even so, Table 9 shows that the assignment of new
polling places in Georgia between 2014 and 2018 was not racially neutral
and in particular that black registered voters were more likely than white
registered voters to be assigned to new polling places.


5.3.3   Variance across Georgia counties in the rates at which non-
        movers received new polling places in 2018 compared to
        2014

155         The statewide new polling place rate of approximately 18 percent
notwithstanding, there was considerable variance across Georgia’s 159 coun-
ties in the rates at which non-movers received new polling places. This can be
seen in Figure 5, which is a map of Georgia counties shaded by the percentage
of non-movers who had new polling places in 2018 compared to 2014.


156         The implication of Figure 5 is that any complications that Georgia
registered voters faced on account of having been assigned new polling places
between 2014 and 2018 would not have been uniformly distributed across the
state. Instead, these complications would have been concentrated in a set of
counties.


157         For Georgia’s 159 counties, rates of the extent to which non-moving
registered voters in Georgia received new polling places in 2018 compared to
2014 are displayed in Figure 6.



                                       62
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 63 of 89




Figure 5: Map of Georgia counties and the extent to which non-moving
registered voters had new polling places in 2018 compared to 2014




Note: county shading proportional to percentage of non-movers who had
new polling places in 2018 compared to 2014.


158      Figure 6 is a barplot. As in earlier barplots presented in this report,
each vertical bar in the figure corresponds to a single Georgia county, and the

                                      63
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 64 of 89




Figure 6: Rates at which non-moving registered voters in Georgia had new
polling places in 2018 compared to 2014, by county
 Percentage of non−moving registered voters with different polling places




                                                                            100




                                                                            75




                                                                            50




                                                                            25




                                                                              0




Note: each bar in the figure represents one Georgia county.


height of a bar indicates the percentage of non-moving registered voters in a
county who had new polling places in 2018 compared to 2016. The tallest bar



                                                                                  64
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 65 of 89




(100 percent) is from Butts County, where all 9,747 non-moving registered
voters had new polling places in 2018.35 The next tallest bar corresponds to
Jackson County, and its height is very close to 100 percent.


159      Of Georgia’s 159 counties, 31 contained no non-moving registered
voters who were assigned new polling places in 2018 compared to 2014. More-
over, 51 counties had between zero and ten non-moving registered voters who
had new polling places in 2018. These 49 counties are the reason behind the
area to the right of the vertical bars in Figure 6. In this area, bars have
either no height at all or only a tiny height that is essentially not visible.


5.3.4   Racial variance across counties in the rates at which non-
        movers received new polling places in 2018 compared to
        2014

160      I now turn to the subject of racial variance across Georgia counties
in the rates at which non-moving voters received new polling places in 2018
compared to 2014.


161      For each Georgia county, I identify the number of white non-moving
registered voters who received new polling places in 2018 compared to 2014
and the number of white non-moving registered voters. The ratio of these
  35
     Butts County had five polling places in 2016, and they were located at the Butts
County Community Center, Jenkinsburg City Hall, Macedonia Baptist Church (called
“Stark” in the 2016 precinct list), Towaliga Baptist Church, and Worthville Baptist
Church. As of 2018, Butts County had one place polling, located at the Election Of-
fice Administration Building.


                                         65
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 66 of 89




two quantities (multiplied by 100) yields the percentage of white non-movers
who received new polling places in 2018.


162      I carry out a similar calculation for black registered voters and plot
the white percentage of non-movers who had new polling places against the
corresponding black percentage. This yields Figure 7, in which each point
denotes a Georgia county. County points in the figure are sized proportionally
to total number of registered voters in 2018.


163      Insofar as Figure 7 is based on comparing 2014 polling places to
2018 polling places, by construction it incorporates only registered voters
in Georgia who appear in both the 2014 and 2018 voterfiles. The figure,
therefore, selects on non-moving status, meaning that registered voters in
Georgia as of 2014 who moved prior to 2018 are not included in the figure.


164      The scatterplot in Figure 7 contains a dashed 45-degree line. Coun-
ties whose points fall on the line had identical white and black new polling
place rates (among non-moving registered voters who appear in the 2014 and
2018 Georgia voterfiles); counties whose points fall above the 45-degree line
had greater white new polling place rates than corresponding black rates;
and, counties whose points fall below the pictured 45-degree line had greater
black new polling place rates than white new precinct rates.




                                      66
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 67 of 89




Figure 7: Rates at which non-moving registered voters were assigned new
polling places, by race and county

                                                                                                                                                                                                                            Butts
                                                                 100                                                                                                                                                        ●
                                                                                                                                                                                                                            ●
                                                                                                                                                                                                        Jackson
 Percent non−moving white registered voters with new precincts




                                                                                                                                                                                                                       Clay
                                                                                                                                                                                                             ●

                                                                                                                                                                                    Lumpkin
                                                                                                                                                                                     ●



                                                                                                                                                                                                                   Wilcox
                                                                                                                                                                                                                   ●
                                                                                                                                                                                                                   ●
                                                                 75                                                                                                                                                Mcduffie
                                                                                                                                                                                                         ●
                                                                                                       Irwin                                                                                         Early
                                                                                                   ●
                                                                                     Treutlen
                                                                                               ●                                                                                          Murray
                                                                                                                                                                                         ●                       Jefferson Davis
                                                                                                                                                                    ●                                                  ●
                                                                                                                                                             Stewart                             ●
                                                                                                                                                                                     Habersham
                                                                                                                                                                            ●
                                                                                      Bacon                                                                     Rockdale
                                                                                     ●                                                                                          ●
                                                                                                                                                                                Candler
                                                                 50                                                                            Baker
                                                                                                                     Decatur                   ●
                                                                                                                                          ●                             Bibb
                                                                                                                          ●                            ●
                                                                                               Lanier                         ●       Upson        Greene           ●
                                                                                                       ●                Paulding                                    ●
                                                                                  Towns                        ●                         ●
                                                                                                                                                             Jefferson
                                                                                         ●                         Hall
                                                                                                                                         Hancock                           Wayne
                                                                                             Appling                                                                     ●
                                                                                                                      Bartow                                             Banks
                                                                                                  ●

                                                                                                                                ●
                                                                                                                                Haralson                                ●
                                                                                                        Walker            ●●                         Charlton
                                                                                      Franklin                 ●
                                                                                                               ●          Oglethorpe  Fulton            ●            ●
                                                                 25          Heard           ●●
                                                                                                   ●
                                                                                                   ●
                                                                                                               ●
                                                                                                               ●
                                                                                                                        ●
                                                                                                                                                                Jenkins
                                                                                                       Spalding           Whitfield                                                          ●
                                                                                     Tattnall          ●
                                                                                                       ●                       ● Glynn                                              Crawford

                                                                        ● ●● ●      ●
                                                                                   ●● ● ●            Henry
                                                                                  ● ● Macon ● Calhoun● Camden
                                                                                                     ●
                                                                          ● ●
                                                                            ●● ●     ●
                                                                                                                     ●
                                                                         ●
                                                                        ● ●
                                                                        ●  ● ●
                                                                              ●
                                                                              ●               ●
                                                                                                   Columbia           ●
                                                                                                                         Talbot                     ●
                                                                              ●●●
                                                                                     ●                                                       Atkinson
                                                                        ● ●
                                                                          ●

                                                                               ●
                                                                        ●                                           Burke
                                                                        ●●
                                                                        ●
                                                                        ●●●●
                                                                        ●●
                                                                   0    ●
                                                                        ●
                                                                        ●
                                                                        ●
                                                                        ●



                                                                        0                                          25                                   50                                75                               100
                                                                             Percent non−moving black registered voters with new precincts


Note: county point size proportional to number of registered voters in 2018.


165                                                                    There is a small collection of counties in Figure 7 in which the
white new polling place rate is much greater than the corresponding black



                                                                                                                                             67
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 68 of 89




rate. The counties of Bacon, Irwin, and Treutlen are exemplars of this.
Crawford County illustrates the opposite pattern: the black new polling place
rate is much greater than the corresponding white rate. Roughly, Figure 7
shows that there is a large collection of counties (56 in particular) in which
black registered voters received new polling places at rates greater than white
registered voters.


5.4    New polling places and voter turnout in the 2018

       General Election

166      I now consider the extent to which receiving a new polling place in
the time period 2014 to 2018 is associated with turnout in the 2018 Gen-
eral Election. This is an important subject because it speaks to potential
consequences of the fact that thousands of Georgia registered voters received
new polling places between 2014 and 2018. I have already shown that the
extent to which 2014 registered voters in Georgia received new polling places
in the period 2014 to 2018 was not racially neutral. Now I ask whether there
is evidence that receiving a new polling place has downstream consequences
for voters. If so, this would compound the lack of racial neutrality in the
reprecincting that occurred in Georgia between 2014 and 2018.




                                      68
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 69 of 89




5.4.1   Statewide turnout in the 2018 General Election

167     Statewide, among non-moving Georgia registrants who received new
polling places between 2014 and 2018, the 2018 General Election turnout rate
was approximately 62.9 percent. Among non-moving Georgia registrants who
did not receive new polling places, the 2018 turnout rate was approximately
64.2 percent. Thus, receiving a new polling place in the period 2014 to 2018
is associated with a 2018 General Election turnout gap of approximately 1.35
percentage points.


5.4.2   Turnout in the 2018 General Election broken down by race

168     I now disaggregate this Georgia-wide result by race. To that end,
Table 10 focuses on non-movers in Georgia who were registered to vote in
both 2014 and 2018. The table breaks down these registered voters by the
race groups that have appeared throughout this report and also by the extent
to which the registered voters received new polling places between 2014 and
2018.
             Table 10: 2018 General Election turnout by race

 Race                    2014 voters New place Not new Difference
 White                     2,172,086     67.03   68.01      -0.98
 Black                     1,024,340     60.63   62.57      -1.94
 Unknown                     254,348     47.84   48.32      -0.49
 Hispanic                     66,903     44.60   47.20      -2.60
 Asian/Pacific Islander       57,499     49.12   49.45      -0.33
 Other                        36,657     49.60   51.90      -2.30
 American Indian/Alaskan       2,227     41.95   48.75      -6.80



                                    69
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 70 of 89




169      Consider the top row of Table 10. According to this row, of the
approximately 2.1 million non-moving white registered voters in 2014 who
were also registered in 2018, approximately 67 percent of those who received
new polling places between 2014 and 2018 turned out to vote in 2018. In
contrast, approximately 68 percent of those who did not receive new polling
places between 2014 and 2018 turned out to vote in 2018. In other words,
a white registered voter receiving a new polling place in the period 2014
to 2018 is associated with a turnout drop of approximately one percentage
point.


170      Now I turn to the approximately one million non-moving black vot-
ers covered in Table 10. The 2018 turnout rate among those individuals who
received new polling places between 2014 and 2018 is approximately 60.6 per-
cent, and the corresponding turnout rate for black registered voters who did
not receive new polling places is approximately 62.6 percent. Thus, a black
registered voter receiving a new polling place in the period 2014 to 2018 is
associated with a turnout drop of approximately two percentage points.


171      With respect to its focus on racial groups in Georgia, this report has
for the most part restricted its attention to black and white registered vot-
ers, the two largest racial groups in Georgia’s registered voter pool. Looking
beyond these groups, Table 10 highlights a sizable Hispanic effect. Namely,
non-moving Hispanic registered voters who received new polling places be-
tween 2014 and 2018 were less likely to vote in the 2018 General Election

                                      70
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 71 of 89




compared to non-moving Hispanic registered voters who did not receive new
polling places between in this time frame.


172      Among non-moving black and white registered voters in Georgia
who were on the voter rolls in both 2014 and 2018, those who received new
polling places between 2014 and 2018 had lower turnout rates in the 2018
General Election. This statement applies to every race group considered in
Table 10. Such a result testifies to the non-racial neutrality of downstream
consequences of the extent to which registered voters in Georgia received new
polling places in the time period 2014 to 2018.


173      I now take all of the registered voters described in Table 10 and
consider the subset of this group that consists of individuals who voted in
the 2014 General Election. I then re-calculate the statistics in the table, and
this yields Table 11.

             Table 11: 2018 turnout by race among 2014 voters

 Race                    2014 voters New place Not new Difference
 White                     1,256,834     87.44   87.70      -0.26
 Black                       529,624     87.51   88.40      -0.88
 Unknown                      95,376     82.05   81.91       0.14
 Hispanic                     18,985     80.04   80.43      -0.39
 Asian/Pacific Islander       16,253     81.45   82.59      -1.14
 Other                        13,551     81.66   83.35      -1.69
 American Indian/Alaskan         723     86.27   81.80       4.47




                                      71
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 72 of 89




174      Table 11 restricts attention to ostensibly politically active individu-
als. This is evident in the higher turnout percentages compared to the earlier
Table 10.


175      Even among politically active registered voters, being assigned a new
voting place between 2014 and 2018 is associated with lower 2018 General
Election turnout. This follows from the fact that the percentages in the
“Not new place” column in Table 11 are, for most of the racial groups in
the table (this statement includes white and black registered voters), greater
than corresponding percentages in the “New place” column. Moreover, the
black decrease in 2018 General Election turnout is greater in magnitude than
the white decrease.


5.4.3   Election day turnout in the 2018 General Election

176      I now consider election day turnout in the 2018 General Election. If
polling place changes led to decreased turnout, as suggested by the analysis
above, then I would expect to see similar if not greater effects on election
day turnout per se.


177      Parallel to the analyses shown above, Table 12 reports election day
turnout rates in the 2018 General Election by race. For example, among
non-moving white registered voters, approximately 27 percent of those who
received new polling places between 2014 and 2018 voted on election day in
November 2018. In contrast, approximately 31 percent of registered voters

                                      72
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 73 of 89




      Table 12: 2018 General Election turnout by race, election day only

 Race                    2014 voters New place Not new Difference
 White                     2,172,086     26.57   31.22      -4.65
 Black                     1,024,340     21.45   24.28      -2.83
 Unknown                     254,348     19.92   22.40      -2.49
 Hispanic                     66,903     23.83   27.29      -3.46
 Asian/Pacific Islander       57,499     22.51   25.63      -3.12
 Other                        36,657     21.22   24.95      -3.73
 American Indian/Alaskan       2,227     16.67   25.17      -8.51


who did not receive new polling places between 2014 and 2018 voted on
election day in November 2018. The difference between these two quantities is
negative, indicating that, for white registered voters, receiving a new polling
place in the 2014 to 2018 time frame is associated with a decreased likelihood
of voting on election day in the 2018 General Election.


178       I find a similar, albeit of smaller magnitude, finding for the election
day turnout rate in the 2018 General Election among non-moving black reg-
istered voters. Moreover, all of the differences in Table 12 are negative. This
implies that, for non-moving registered voters of all races, receiving a new
polling place in the 2014 to 2018 time frame is associated with a decreased
likelihood of voting on election day in the 2018 General Election.


179       Table 13 restricts attention to non-moving registered voters who
voted in the 2014 General Election. Among these individuals, receiving a
new polling place between 2014 and 2018 is associated with lower election
day turnout in the 2018 General Election. This regularity is apparent in all

                                       73
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 74 of 89




    Table 13: 2018 turnout by race among 2014 voters, election day only

 Race                    2014 voters New place Not new Difference
 White                     1,256,834     31.33   37.61      -6.27
 Black                       529,624     26.57   30.35      -3.77
 Unknown                      95,376     28.91   33.34      -4.42
 Hispanic                     18,985     36.48   41.78      -5.31
 Asian/Pacific Islander       16,253     32.68   40.42      -7.74
 Other                        13,551     30.43   35.47      -5.04
 American Indian/Alaskan         723     27.45   38.16     -10.71


race groups, as the negative “Difference” entries in Table 13 makes clear.



6     Conclusion

180      This report assesses polling place closures made across Georgia in
the 2014 to 2018 time period. As of 2014, there were 2,516 polling places
in the state. By 2018, 459 had closed, and this affected over one million
registered voters in Georgia, all of whom were assigned new polling places in
time for the 2018 General Election.


181      Using a variety of approaches and data on millions of Georgia reg-
istered voters, I have shown that black registered voters, compared to white
registered voters, were disproportionately affected by Georgia’s polling place
closures in the period 2014 to 2018. This implies that the polling place
closures that took place in Georgia were not racially neutral.




                                      74
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 75 of 89




182      Existing literature in political science provides evidence that eligible
voters whose voting places change are less likely to vote in future elections. I
have shows that patterns in turnout in Georgia in the 2018 General Election
are consistent with this result. Compared to individuals whose polling places
in Georgia did not change prior to the 2018 General, those registered voters
who were assigned new polling place between 2014 and 2018 were less likely
to vote, and less likely to vote on election day, in November 2018. Such
downstream effects of polling place closures will magnify the racial biases in
the closures themselves.




                                       75
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 76 of 89




7   Appendix: curriculum vitae of Michael C.

    Herron




                              76
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 77 of 89




     Michael C. Herron
     Dartmouth College                                  Phone:      +1 (603) 646-2693
     Department of Government                           Mobile:     +1 (603) 359-9731
     6108 Silsby Hall                                   Email:      michael.c.herron@dartmouth.edu
     Hanover, NH 03755-3547                             Homepage:   http://www.dartmouth.edu/˜herron


     Academic appointments
       William Clinton Story Remsen 1943 Professor, Department of Government, Dartmouth College. July
       2013–present.
       Chair, Program in Quantitative Social Science, Dartmouth College. July 2015–present.
       Visiting Scholar, Hertie School of Governance, Berlin, Germany. August 2016–July 2017.

       Chair, Program in Mathematics and Social Sciences, Dartmouth College. July 2014– June 2015.
       Professor, Department of Government, Dartmouth College. July 2009–June 2013.
       Visiting Professor of Applied Methods, Hertie School of Governance, Berlin, Germany. August 2011–
       August 2012.

       Associate Professor, Department of Government, Dartmouth College. July 2004–June 2009.
       Visiting Associate Professor, Department of Government, Harvard University. July 2008–January 2009.
       Visiting Associate Professor, Wallis Institute of Political Economy, University of Rochester. September
       2006–December 2006.

       Visiting Assistant Professor, Department of Government, Dartmouth College. July 2003–June 2004.
       Assistant Professor, Department of Political Science, Northwestern University. September 1997–June
       2004.
       Faculty Associate, Institute for Policy Research, Northwestern University. September 2002–June 2004.


     Education
       PhD Business (Political Economics), Stanford University, January, 1998.
       Dissertation: Political Uncertainty and the Prices of Financial Assets
       Committee: David Baron, Darrell Duffie, Douglas Rivers, and Barry Weingast
       MS Statistics, Stanford University, June 1995.

       MA Political Science, University of Dayton, August 1992.
       BS Mathematics and Economics, with University Honors, Carnegie Mellon University, May 1989.
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 78 of 89




     Michael C. Herron                                                                                         2


     Fellowships
        Elizabeth R. and Robert A. Jeffe 1972 Fellowship, Dartmouth College. September 2010–June 2011.
        Fulbright Scholar Program fellowship for research and teaching at the Heidelberg Center for American
        Studies, Heidelberg University, September 2009 - February 2010 (declined).
        Post–doctoral Research Fellow, Center for Basic Research in the Social Sciences, Harvard University.
        September 2000–August 2001.


     Publications
     Journal articles
        “Voting lines, equal treatment, and early voting check-in times in Florida” (with David Cottrell and
        Daniel A. Smith). Forthcoming, State Politics & Policy Quarterly.
        “Early voting changes and voter turnout: North Carolina in the 2016 General Election” (with Hannah
        L. Walker and Daniel A. Smith). Political Behavior 41(4): 841-869. 2019.
        “Mail-in absentee ballot anomalies in North Carolina’s 9th Congressional District.” Election Law Journal
        18(3): 191-213. 2019.
        “Relative age effects in American professional football” (with Jack F. Heneghan). Journal of Quantitative
        Analysis in Sports 15(3): 185-202. 2019.
        “Mortality, Incarceration, and African-American Disenfranchisement in the Contemporary United
        States” (with David Cottrell, Javier M. Rodriguez, and Daniel A. Smith). American Politics Research
        47(2): 195-237. 2019.
        “Pedagogical Value of Polling Place Observation By Students” (with 31 co-authors). PS: Political Science
        & Politics 51(4): 831-847. 2018.
        “All in the family: German twin finishing times in the 2016 women’s Olympic marathon” (with David
        Cottrell). CHANCE 31(3): 20-28. 2018.
        “An Exploration of Donald Trump’s Allegations of Massive Voter Fraud in the 2016 General Election”
        (with David Cottrell and Sean J. Westwood). Electoral Studies 51(1): 123-142. 2018.
        “Student Sorting and Implications for Grade Inflation (with Zachary D. Markovich). Rationality and
        Society 29(3): 355-386. 2017.
        “Race, Shelby County, and the Voter Information Verification Act in North Carolina” (with Daniel A.
        Smith). Florida State University Law Review 43: 465-506. 2016.
        “Precinct Resources and Voter Wait Times” (with Daniel A. Smith). Electoral Studies 42(2): 249-263.
        2016.
        “A Careful Look at Modern Case Selection Methods” (with Kevin M. Quinn). Sociological Methods &
        Research 45(3): 458-492. 2016.
        “Precinct Closing and Wait Times in Florida during the 2012 General Election” (with Daniel A. Smith).
        Election Law Journal 14(3): 220-238. 2015.
        “Race, Party, and the Consequences of Restricting Early Voting in Florida in the 2012 General Election”
        (with Daniel A. Smith). Political Research Quarterly 67(3): 646-665. 2014.
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 79 of 89




     Michael C. Herron                                                                                         3


        “The Effects of House Bill 1355 on Voter Registration in Florida” (with Daniel A. Smith). State Politics
        & Policy Quarterly 13(3): 279-305. 2013.
        “Blacks, Hispanics, and Whites: A Study of Race-based Residual Vote Rates in Chicago.” American
        Politics Research 41(2): 203-243. 2013.
        “Alvin Greene? Who? How did he win the United States Senate nomination in South Carolina?” (with
        Joseph Bafumi, Seth J. Hill, and Jeffrey B. Lewis). Election Law Journal 11(4): 358-379. 2012.
        “Souls to the Polls: Early Voting in Florida in the Shadow of House Bill 1355” (with Daniel A. Smith).
        Election Law Journal 11(3): 331-347. 2012.
        “Leapfrog Representation and Extremism: A Study of American Voters and their Members in
        Congress” (with Joseph Bafumi). American Political Science Review 104(3): 519-542. 2010.
        “Economic Crisis, Iraq, and Race: A Study of the 2008 Presidential Election” (with Seth J. Hill and
        Jeffrey B. Lewis). Election Law Journal 9(1): 41-62. 2010
        “Prejudice, Black Threat, and the Racist Voter in the 2008 Presidential Election” (with Joseph Bafumi).
        Journal of Political Marketing 8(4): 334-348. 2009.
        “Voting Technology and the 2008 New Hampshire Primary” (with Walter R. Mebane, Jr., and Jonathan
        N. Wand). William & Mary Bill of Rights Journal 17(2): 351-374. 2008.
        “Ballot Formats, Touchscreens, and Undervotes: A Study of the 2006 Midterm Elections in Florida”
        (with Laurin Frisina, James Honaker, and Jeffrey B. Lewis). Election Law Journal 7(1): 25-47. 2008.
        “Gerrymanders and Theories of Lawmaking: A Study of Legislative Redistricting in Illinois” (with
        Alan E. Wiseman). Journal of Politics 70(1): 151-167. 2008.
        “Estimating the Effect of Redistricting on Minority Substantive Representation” (with David Epstein,
        Sharyn O’Halloran, and David Park). Journal of Law, Economics, and Organization 23(2): 499-518. 2007.
        “Did Ralph Nader Spoil Al Gore’s Presidential Bid? A Ballot-Level Study of Green and Reform Party
        Voters in the 2000 Presidential Election” (with Jeffrey B. Lewis). Quarterly Journal of Political Science
        2(3): 205-226. 2007.
        “Assessing Partisan Bias in Voting Technology: The Case of the 2004 New Hampshire Recount” (with
        Jonathan N. Wand). Electoral Studies 26(2): 247-261. 2007.
        “Term Limits and Pork” (with Kenneth W. Shotts). Legislative Studies Quarterly 31(3): 383-404. 2006.
        “Black Candidates and Black Voters: Assessing the Impact of Candidate Race on Uncounted Vote
        Rates” (with Jasjeet S. Sekhon). Journal of Politics 67(1): 154–177. 2005.
        “Government Redistribution in the Shadow of Legislative Elections: A Study of the Illinois Member
        Initiatives Grant Program” (with Brett A. Theodos). Legislative Studies Quarterly 24(2): 287–312. 2004.
        “Studying Dynamics in Legislator Ideal Points: Scale Matters.” Political Analysis 12(2): 182–190. 2004.
        “Logical Inconsistency in EI-based Second Stage Regressions” (with Kenneth W. Shotts). American
        Journal of Political Science 48(1): 172–183. 2004.
        “Overvoting and Representation: An examination of overvoted presidential ballots in Broward and
        Miami-Dade counties Counties” (with Jasjeet S. Sekhon). Electoral Studies 22: 21–47. 2003.
        “Using Ecological Inference Point Estimates as Dependent Variables in Second Stage Linear Regres-
        sions” (with Kenneth W. Shotts). Political Analysis 11(1): 44–64. 2003.
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 80 of 89




     Michael C. Herron                                                                                         4


        “Cross-contamination in EI-R” (with Kenneth W. Shotts). Political Analysis 11(1): 77–85. 2003.
        “A Consensus on Second Stage Analyses in Ecological Inference Models” (with Christopher Adolph,
        Gary King, and Kenneth W. Shotts). Political Analysis 11(1): 86–94. 2003.
        “The Butterfly Did It: The Aberrant Vote for Buchanan in Palm Beach County, Florida” (with Jonathan
        N. Wand, Kenneth W. Shotts, Jasjeet S. Sekhon, Walter R. Mebane, Jr., and Henry E. Brady). American
        Political Science Review 95(4): 793–810. 2001.
        “Interest Group Ratings and Regression Inconsistency.” Political Analysis 9(3): 260–274. 2001.
        “Leadership and Pandering: A Theory of Executive Policymaking” (with Brandice Canes–Wrone and
        Kenneth W. Shotts). American Journal of Political Science 45(3): 532–550. 2001.

        “Law and Data: The Butterfly Ballot Episode” (with Henry E. Brady, Walter R. Mebane, Jr., Jasjeet S.
        Sekhon, Kenneth W. Shotts, and Jonathan N. Wand). PS: Political Science & Politics 34(1): 59–69. 2001.
        “Cutpoint–Adjusted Interest Group Ratings.” Political Analysis 8(4): 346–366. 2000.
        “Estimating the Economic Impact of Political Party Competition in the 1992 British Election.” American
        Journal of Political Science 44(2): 326–337. 2000.
        “Artificial Extremism in Interest Group Ratings and the Preferences versus Party Debate.” Legislative
        Studies Quarterly 24(4): 525–542. 1999.
        “Post–Estimation Uncertainty in Limited Dependent Variable < Models.” Political Analysis 8(1): 83–98.
        1999.
        “Measurement of Political Effects in the United States Economy: A Study of the 1992 Presidential
        Election” (with James Lavin, Donald Cram, and Jay Silver). Economics & Politics 11(1): 51–81. 1999.
        “The Influence of Family Regulation, Connection, and Psychological Autonomy on Six Measures of
        Adolescent Functions” (with Melissa R. Herman, Sanford M. Dornbusch, and Jerald R. Herting). Jour-
        nal of Adolescent Research 12(1): 34–67. 1997.

     Book chapters
        “Wait Times and Voter Confidence: A Study of the 2014 General Election in Miami-Dade County”
        (with Daniel A. Smith, Wendy Serra, and Joseph Bafumi). In Races, Reforms, & Policy: Implications of the
        2014 Midterm Elections, Christopher J. Galdieri, Tauna S. Sisco, and Jennifer C. Lucas, eds. Akron, OH:
        University of Akron Press. 2017.
        “A Dynamic Model of Multidimensional Collective Choice” (with David P. Baron). In Computational
        Models in Political Economy, Ken Kollman, John H. Miller, and Scott E. Page, eds. Cambridge, MA: The
        MIT Press. 2003.
        “Law and Data: The Butterfly Ballot Episode” (with Henry E. Brady, Walter R. Mebane Jr., Jasjeet
        Singh Sekhon, Kenneth W. Shotts, and Jonathan Wand). In The Longest Night: Polemics and Perspectives
        on Election 2000, Arthur J. Jacobson and Michel Rosenfeld, eds. Berkeley: University of California Press.
        2002.
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 81 of 89




     Michael C. Herron                                                                                         5


     Book reviews
        The Timeline of Presidential Elections: How Campaigns Do (and Do Not) Matter, Robert S. Erikson and
        Christopher Wlezien. Political Science Quarterly 128(3): 552-553. 2013.
        Voting Technology: The Not-So-Simple Act of Casting a Ballot, Paul S. Herrnson, Richard G. Niemi, Michael
        J. Hanmer, Benjamin B. Bederson, and Frederick C. Conrad. Review of Policy Research 25(4): 379-380.
        2008.

     Other publications
        “If more states start using Ohio’s system, how many voters will be purged?” (with Daniel A. Smith).
        The Washington Post, Monkey Cage, June 17, 2018.
        “Do we have a right not to vote? The Supreme Court suggests we don’t” (with Daniel A. Smith). New
        York Daily News, June 12, 2018.
        “Nearly 4 million black voters are missing. This is why” (with David Cottrell, Javier M. Rodriguez,
        and Daniel A. Smith). The Washington Post, Monkey Cage, April 11, 2018.

        “We can’t find any evidence of voting fraud in New Hampshire” (with David Cottrell and Sean West-
        wood). The Washington Post, Monkey Cage, February 28, 2017.
        “We checked Trump’s allegations of voter fraud. We found no evidence at all” (with David Cottrell
        and Sean Westwood). The Washington Post, Monkey Cage, December 2, 2016.

        “High ballot rejection rates should worry Florida voters” (with Daniel A. Smith). Tampa Bay Times,
        October 28, 2012.
        “Logistic Regression.” The Encyclopedia of Political Science, George Thomas Kurian, James E. Alt, Simone
        Chambers, Geoffrey Garrett, Margaret Levi, and Paula D. McClain, eds., Washington, D.C.: CQ Press.
        2010.

        “Using XEmacs Macros to Process ASCII Data Files.” The Political Methodologist 13(2): 13–18. 2005.
        “Ohio 2004 Election: Turnout, Residual Votes and Votes in Precincts and Wards” (with Walter R.
        Mebane, Jr.), in “Democracy At Risk: The 2004 Election in Ohio,” report published by the Democratic
        National Committee. 2005.

        “Poisson Regression.” The Encyclopedia of Social Science Research Methods, Alan Bryman, Michael Lewis-
        Beck, and Tim Futing Liao, eds. Thousand Oaks, CA: Sage Publications, 2003.
        “Pork barrel race to the bottom” (with Brett A. Theodos). Illinois Issues 29(2): 22–23. 2003.
        “Teaching Introductory Probability Theory.” The Political Methodologist 10(2): 2–4. 2002.

        “Ballot cost Gore thousands of votes” (with Henry E. Brady and Jonathan N. Wand). The San Diego
        Union–Tribune, p. G3, November 19, 2000.


     Work in progress
        “Did ballot design oust an incumbent senator? A study of the 2018 midterm election in Florida” (with
        Michael D. Martinez and Daniel A. Smith).
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 82 of 89




     Michael C. Herron                                                                                          6


     Awards
        Best Paper Award, State Politics and Policy Section, 2013 Annual Meeting of the American Political
        Science Association. Getting Your Souls to the Polls: The Racial Impact of Reducing Early In-Person Voting
        in Florida (with Daniel A. Smith).


     Grants
        Committee for Scholarly Innovation and Advancement Awards, Dartmouth College, February, 2014.
        Project title: “The Dynamics of Voting Lines in Miami-Dade County.” Financial support: $32,000.
        The Rockefeller Center for Public Policy and the Social Sciences, Dartmouth College, May, 2006. Project
        title: “Large Scale Survey of Americans in Multiple Congressional Districts.” Financial support: $8,500.

        National Science Foundation, SES-041849, July, 2004. Project title: “A Ballot-Level Study of Intentional
        and Unintentional Abstention in Presidential Election Voting.” Financial support: $65,749.
        Nelson A. Rockefeller Center for the Social Sciences, Dartmouth College, January, 2004. Project title:
        “Intentional Invalid Votes in Leon County, Florida.” Financial support: $1,115.

        American Enterprise Institute, August, 1999. Project title: “Tenure in Office and Congressional Voting”
        (with Kenneth W. Shotts). Financial support: $182,500.
        University Research Grants Committee, Northwestern University, February, 1999. Project Title: “Rep-
        resentation, Policy Uncertainty, and Divided Government.” Financial support: $4,087.

        Stanford University Graduate School of Business, 1997–1998 Academic Year. Dissertation Research
        Grant.


     Recent conference presentations
        “Ballot design, voter intentions, and representation: A study of the 2018 midterm election in Florida,”
        2019 Annual Meeting of the American Political Science Association, Washington, DC.
        “Ballot design, voter intentions, and representation: A study of the 2018 midterm election in Florida,”
        Election Sciences, Reform, and Administration conference, 2019, University of Pennsylvania.
        “Did ballot design oust an incumbent senator? A study of the 2018 midterm election in Florida,”
        Congressional Elections & the Presidency: Politics in 2018, March 30, 2019, Saint Anselm College,
        Manchester NH.
        “Estimating the Differential Effects of Purging Inactive Registered Voters,” 2018 Annual Meeting of the
        American Political Science Association, Boston MA.
        “Estimating the Differential Effects of Purging Inactive Registered Voters,” Election Sciences, Reform,
        and Administration conference, 2018, University of Wisconsin-Madison.
        Keynote address, “Mortality, Incarceration, and African-American Disenfranchisement,” Balancing the
        Scales: The United States in an Age of Inequality, November 11, 2016, John F. Kennedy Institute, Freie
        Universität Berlin.
        “Missing Black Men and Representation in American Political Institutions,” 2016 Annual Meeting of
        the Midwest Political Science Association, Chicago, IL.
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 83 of 89




     Michael C. Herron                                                                                  7


     Invited seminars

      University of Iowa, 1999                    University of Mannheim, 2011
      Boston University, 2000                     University of Heidelberg, 2011
      Dartmouth College, 2000                     University of Passau, 2012
      Harvard University, 2000                    University of Göttingen, 2012
      University of Minnesota, 2000               Freie Universität Berlin, 2012
      University of Rochester, 2000               Laval University, 2012
      University of Wisconsin, Madison, 2000      University of Montreal, 2012
      Yale University, 2000                       Middlebury College, 2013
      Columbia University, 2001                   University of Illinois, Champaign, 2013
      University of California, Berkeley, 2002    University of Illinois, Chicago, 2013
      University of Illinois, 2002                University of Wisconsin, Madison, 2013
      Brown University, 2003                      Yale University, 2014
      Temple University, 2003                     University of Virginia, 2015
      University of Chicago, 2003                 University of California, San Diego, 2015
      New York University, 2004                   American University, 2015
      Princeton University, 2004                  Massachusetts Institute of Technology, 2015
      University of Michigan, 2005                Princeton University, 2015
      George Washington University, 2006          University of California, Los Angeles, 2016
      Emory University, 2006                      The Ohio State University, 2016
      Harvard University, 2007                    Freie Universität Berlin, 2016
      Loyola Law School, 2007                     Deutsch-Amerikanisches Institut, Nürnberg, 2017
      Columbia University, 2007                   Universität Bonn, 2018
      University of Chicago, 2007                 Freie Universität Berlin, 2018
      Yale University, 2007                       Northwestern University, 2018
      Stanford University, 2008                   University of Pittsburgh, 2019
      Columbia University, 2008                   University of Salzburg, 2019
      Northwestern University, 2008               Universität Bonn, 2019
      Princeton University, 2008                  Freie Universität Berlin, 2019
      Duke University, 2009                       Humboldt University, 2019
      Hertie School of Governance, 2010           University of North Carolina, Charlotte, 2019
      Emory University, 2010


     Professional activities
        Division Chair, Representation and Electoral Systems, 2017 Annual Meeting of the Midwest Political
        Science Association.
        Associate Editor, Research & Politics. November, 2016–present.
        Editorial Board, American Politics Research, September, 2015–present.
        Editorial Board, Political Analysis, January, 2010–present.
        Editorial Board, USENIX Journal of Election Technology and Systems, March, 2013–June, 2016.
        Editorial Board, American Political Science Review, 2010–2012.
        Editorial Board, American Journal of Political Science, 2006–2009.
        “Race, Voting Procedures, and New Developments in Voting Rights,” panel organized for the 2013
        Annual Meeting of the Midwest Political Science Association.
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 84 of 89




     Michael C. Herron                                                                                      8


        Division Chair, Formal Theory, 2007 Annual Meeting of the American Political Science Association.
        Co-editor, The Political Methodologist, Fall, 2004–Spring, 2006.
        Publications Committee, Society for Political Methodology, 2005–2006, 2015–present.


     Dartmouth College activities
        Chair, American Politics Search Committee, Department of Government, August 2018–March 2019.

        Chair, Committee on Priorities, July 2015–June 2016.
        Committee on Priorities, July 2013–June 2015.
        American politics search committee, Department of Government, August 2014–December 2014.

        Research Computing Director search committee, October 2013–October 2014.
        Senior Search Committee, Department of Government, 2013.
        Research Computing Advisory Committee, Spring 2013.
        Chair, American Politics Search Committee, Department of Government, 2012-2013.

        Recruitment Planning Committee, Department of Government, 2010 and 2012-2013.
        Committee on Standards, 2008-2010.
        Task Force on Collaboration and Social Software, 2007-2008.

        Biostatistics search committee, Dartmouth Medical School, 2006-2007.
        Research Computing Oversight Committee, 2006.
        Council on Computing, 2005-2007.
        Clement Chair search committee, Department of Government, 2005-2006.


     Northwestern University activities
        Program Committee, Mathematical Methods in the Social Sciences, 2001-2002.
        American Politics Search Committee, Department of Political Science, 2000–2001, 2001-2002.
        Formal Theory Search Committee, Department of Political Science, 1997–1998.


     Teaching interests
        Statistical methods: introductory and applied statistics, research design, computing in R, Bayesian
        statistics.
        American politics: representation, election irregularities, election administration.
        Political economy: game theory.
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 85 of 89




     Michael C. Herron                                                                                          9


     Reviewer for

      American Journal of Political Science                        Political Analysis
      American Political Science Review                            Political Behavior
      American Politics Quarterly                                  Political Research Quarterly
      American Politics Review                                     Political Science Quarterly
      British Journal of Political Science                         Political Science Research and Methods
      Cambridge University Press                                   Political Studies
      Chapman & Hall                                               Politics & Gender
      Congress & the Presidency                                    Politics, Groups, and Identities
      Du Bois Review                                               Polity
      Economics & Politics                                         Prentice Hall Higher Education Group
      Election Law Journal                                         Proceedings of the National Academy of Sciences
      Electoral Studies                                            Public Administration
      Emerging Markets Finance & Trade                             Public Choice
      Interest Groups & Advocacy                                   Public Opinion Quarterly
      Int’l Journal of Environmental Research and Public Health    PS: Political Science and Politics
      John Wiley & Sons, Inc.                                      Quarterly Journal of Economics
      Journal of Legal Studies                                     Quarterly Journal of Political Science
      Journal of Money, Credit and Banking                         The Social Science Journal
      Journal of Politics                                          Social Science Quarterly
      Journal of Public Economics                                  Sociological Methods & Research
      Journal of Race, Ethnicity, and Politics                     The Sociological Quarterly
      Journal of Theoretical Politics                              Springer
      Journal of Women, Politics & Policy                          State Politics & Policy Quarterly
      Legislative Studies Quarterly                                Time-Sharing Experiments for the Social Sciences
      The National Science Foundation                              The University of Michigan Press
      Nonprofit Policy Forum                                       W. W. Norton & Company
      Perspectives on Politics                                     World Politics
      Policy Studies Journal


     Foreign language
     German: C1 (telc Prüfung, Ausstellung July 27, 2017).


     Other employment
        Intelligence Analyst and Military Officer, United States Air Force, Foreign Technology Division,
        Wright–Patterson Air Force Base, 1989–1992.



                                              Last updated: November 24, 2019
                                      http://www.dartmouth.edu/˜herron/cv.pdf
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 86 of 89




References

Amos, Brian, Daniel A. Smith and Casey Ste. Claire. 2017. “Reprecincting
  and Voting Behavior.” Political Behavior 39(1):133–156.

Brady, Henry E. and John E. McNulty. 2011. “Turning Out to Vote: The
  Costs of Finding and Getting to the Polling Place.” American Political
  Science Review 105(1):115–134.

R Core Team. 2019. R: A Language and Environment for Statistical
  Computing. Vienna, Austria: R Foundation for Statistical Computing.
  URL: https://www.R-project.org

StataCorp. 2015. Stata Statistical Software: Release 14. College Station,
  TX: R Foundation for Statistical Computing.
  URL: https://www.stata.com




                                    86
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 87 of 89




                              87
      Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 88 of 89



                         CERTIFICATE OF SERVICE

      I hereby certify that, on February 18, 2020, I caused to be served the

foregoing REPORT OF PLAINTIFFS’ EXPERT WITNESS MICHAEL C

HERRON by filing it through the Court’s ECF system, which will serve the

following counsel:

      Chris Carr, Esq.
      Attorney General
      Dennis Dunn, Esq.
      Deputy Attorney General
      Russell Willard, Esq.
      Senior Assistant Attorney General
      Georgia Office of the Attorney General
      40 Capitol Square
      Atlanta, GA 30334
      ccarr@law.ga.gov
      ddunn@law.ga.gov
      rwillard@law.ga.gov

      Joshua Barrett Belinfante, Esq.
      Vincent Robert Russo, Jr., Esq.
      Brian Edward Lake, Esq.
      Carey Allen Miller, Esq.
      Alexander Denton, Esq.
      Special Assistant Attorneys General
      Robbins Ross Alloy Belinfante Littlefield, LLC
      500 Fourteenth St., N.W.
      Atlanta, GA 30318
      Telephone: (678) 701-9381
      Fax: (404) 856-3250
      jbelinfante@robbinsfirm.com
      blake@robbinsfirm.com
      vrusso@robbinsfirm.com
      cmiller@robbinsfirm.com
      adenton@robbinsfirm.com
Case 1:18-cv-05391-SCJ Document 241 Filed 02/18/20 Page 89 of 89




Bryan P. Tyson, Esq.
Bryan F. Jacoutot, Esq.
Diana LaRoss, Esq.
Special Assistant Attorneys General
Taylor English Duma LLP
1600 Parkwood Circle
Suite 200
Atlanta, GA 30339
Telephone: (678) 336-7249
btyson@taylorenglish.com
bjacoutout@taylorenglish.com
dlaross@taylorenglish.com



                               /s/ Leslie J. Bryan
                               Leslie J. Bryan
                               Georgia Bar No. 091175
